Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 1 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

U.S. DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

 

 

D George Sweigert .
Plaintiff:
v.

Jason Goodman

  

JUDGE VALERIE E. CAPR:

| ~ | MAGISTRATE STEWART D. AARON

 

  

V ANSE
ay a

 

 

Defendant Oe _
maw Ke,

ws se of
fs

PLAINTIFF’S REPLY TO DEFENDANT'S MOTION TO DISMISS

This REPLY is in response to the Defendant’s pleading papers (Doc. No. 105 and 106) which

seek to dismiss this action pursuant to Fed. R. Civ. Proc. Rule 12(b)(6).

[hereby certify that the attached pleadings are truthful and accurate (to the best of my

knowledge) and are not submitted for the purposes of oppression of the Defendant.

hd
Signed this __ day of November, 2019.

<V
4
D. G. SWEIGERT, C/O
GENERAL DELIVERY
ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

(22-9
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 2 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

TABLE OF AUTHORITIES

Cases

Ampex Corp. v. Cargle, 128 Cal. App.4th 1569, 1577 (2005). oc eecesesetesesesseeseeeeeeseseneeenenenees 17

Ascentive, LLC v. Opinion Corp., --- F.Supp.2d ----, 2011 WL 6181452, at *16 (E.D.N.Y. Dee.

13, 2011) voececccccessesesesseseccesceccsesseeseseneeessessssesssseecsesssseesssesseseesessesersceessensesensenensesnsssseenesesseseees 10
Bejaoui v. City of N.Y., 13-CV-5667 (NGG) (RML) (E.D.N.Y. Mar. 31, 2015) oes 8
Blue Cross & Blue Shield of N.J., Inc. v Philip Morris USA Inc., 3 NY3d at 206-208) 0... 13
Bose Corp. v. Consumers Union of U.S., Inc., 466 U.S. 485, 511 0.30 (1984)... essere: 20
Buckley v. Littell, 539 F.2d 882 (2d Cir. 1976).....ccccseeseeceeeneeeetereeneeeenseeeeneenecesnesenessnseesensenes 13

Caraveo v. Nielsen Media Research, Inc., 01 Civ. 9609 (LBS) (RLE) (S.D.N.Y. Jan. 22, 2003)17

City of New York v Smokes-Spirits.Com, Inc., 12 NY3d at 622-624... cscs neeenees 13
City of New York v Smokes-Spirits.Com, Inc., 12 NY3d at 623 «0... ssseseeeseseseeteeseeeeneneneneeeees 13
Force v. Facebook, Inc., No. 18-397 (2d Cir. Jul. 31, 2019)... cccccseeseeseereeeenereeenerseeeeeneceseenes 9

Gabbay v. Mandel, New York Law Journal, March 10, 2004, p. 19, col. 3 (N.Y. Sup. 2004 ).. 16
Gertz v. Robert Welch, Inc., 418 U.S. 323 (1974 occ eeesesscceseeseseceseeessensesessesereeesenesesseeennasesnness 18

Global Network Commc'ns, Inc. v. City of New York, 458 F.3d 150, 156-57 (2d Cir. 2006)......... 8

Goshen v Mutual Life Ins. Co., 98 N.Y.2d 314, 324 n 1 [2002]... eeeceeeesetererseteteteeseeeeeeeesens 16
Gunther v. Capital One, 09-cv-2966 (ADS) (AKT) (E.D.N.Y. Apr. 8, 2010)... ceeereeeeeeees 11
H.J, Inc. v. Northwestern Bell Tel. Co., 492 U.S. 229, 249-50 (1989) ...cccccesesereseeretseseesereteenees 17
Klayman v. Zuckerberg, 753 F.3d 1354, 1359 (D.C. Cit. 2014) oes seeeeeeseeeeeeeseeseenens 10
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 3 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

La Liberte y. Reid, 18-cv-5398 (DLT) (VMS) (E.D.N.Y. Sep. 30, 2019)... eeceeteneretcneeseeees 17
Lerman y. Flynt Distrib. Co., 745 F.2d 123, 138 (2d Cir. 1984) .ceesseseseessereteeenseseesenenenens 19
Lluberes v. Uncommon Products, LLC, 663 F.3d 6 (Ast Cir. 2011) at 13-14... cee ceseeeteeenees 19
Maurizio v. Goldsmith, 230 F.3d 518, 521 (2d Cir, 2000) ......cccccccsssseteeeeneeteeeeererstnneseereenesiees 12

Michelo v. Nat'l Collegiate Student Loan Tr. 2007-2, 18 Civ. 1781 (PGG) (S.D.N.Y. Oct. 11,

2019) veeccccccccccssssssssescseeeeseceesenensnsesesesesesescscsesenenessseeanesseseseseneecseeneserersesesssessssseseseeeseeessesenenenegegs 12
Mount v. Pulsepoint, Inc., 13 Civ. 6592 (NRB) (S.D.N.Y. Aug. 17, 2016) .....essssceeesenereeeenens 11
N.Y. G.B.L. §§ 349 and 350 ce cesescesesssesesssscsessssssesenensesenseecseneesessaseersesessessecessessesenesnsseneereneags 16
Nolan v. State, 158 A.D.3d 186, 195, 69 N.Y.S.3d 277 (Ist Dep't 2018) oc sceeeeteersetstenseeeees 19
Novak v. Overture Services, Inc., 309 F. Supp. 2d 446 (E.D.N.Y. 2004) ....ceeesseteretererseseees 10
Orlander v. Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015) oe cssesteseesesseseeesestsesereseteseeeeeesenenes 12

Oswego Laborers' Local 214 Pension Fund v Marine Midland Bank, 85 N.Y .2d 20, 25 [1995] 16

Oswego Laborers' Local 214 Pension Fund v. Marine Midland Bank, 85 N.Y.2d 20, 25, 623

N.Y.S.2d 529, 647 N.E.2d 741 [1995] oo. eeeecessesseesesseseenecsesseesesseneseeeeesereseeeneeseeeeensenerseesees 14
Parris v. New York City Housing Authority, 364 F. Supp. 3d 284 (S.D.N.Y. 2019)... eee 19
Schwartzco Enters. LLC v. TMH Memt., LLC, 60 F. Supp. 3d 331, 359 (E.D.N.Y. 2014).......... 14
See Ram v. Moritt, 205 A.D.2d 516, 517 (2d Dep't 1994). oo. ccccecseneeneeneeereeeeertteetsereenesenerees 20
Seldon v. Magedson, 11 Civ. 6218 (PAC)(MHD) (S.D.N.Y. Jul. 9, 2012)... eee eenerenees 10
Shafir v. Continuum Health Partners, Inc., 57 F. Supp. 3d 325 (S.D.N.Y. 2014) ...cscceseeeeeeeee 8
Sher vy. Luxury Mortg. Corp., Civil Action No. ELH-11-3656 (D. Md. Nov. 19, 2012)... 8
Small v Lorillard Tobacco Co., 94 N.Y .2d 43, 55 [1999] ...ccccccssseseseteneeneenerereetsessensesseneeseees 16
Steele v. Goodman, Civil Action No. 3:17cv601 (E.D. Va. Jul. 25, 2019) cc eceeeeteteeretetees 15
Time, Inc. v. Firestone, 424 U.S. 448 (1976)......cessscesseesesseceseseeesecseeseeeetecsseseeenseesesesseeneeseneees 18
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 4 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

Waldbaum v. Fairchild Publ’ns, Inc., 627 F.2d 1287, 1296-97 (D.C. Cir. 1980)... eects 19
Statutes

AT U.S.C. § 230(C)(L) ceccccscccesesssceeecesesenstsesssscsssssesesseseseecseseaenecssiensssssnsessesenesssseneeessanenesacaseneneneetes 10
N.Y. G.B.L. §§ 349-350 veccccccccsesessesesscssssssssesesesessessseesesesenssscnesenscsesessesesesesseensesensenseneenenseneees 16
New York’s General Business Law §§ 349-350 ooo. ceecccescesseesneesteesetesenneeeensassnsereseesserrneeeenes 10
NY GLB § 350. .cccccsssssscsesctereeeesssessssssscsescsenesenesesssenseseeesesesesesenerassvsssssessensnssaseseeaeerenensnsasasneaeness 14
Other Authorities

Fed. R. Civ. Proc. Rule 24 ..cccccccccscccesseeeceesessecsecssesscessesessasesesseeeeeneesecnsassesnsasseensesseeseeneesseeneenes 15
Rules

Fed. R. Civ. Proc. Rule 12(b)(6)..... cc eeessesscsescessessensenscseesessenseneetersersssseneaseesassnesseerensenreneseeeatey 1,5
Rule 104 and 901 of the Federal Rules of Evidence.........ccceccescesesteeeeeeeeertseeeseerseesseesnessaeeeeeeenees 9
Rule 12(0)(6)...c.ccsccececececeessesesesesesescssseseseececseseeesessseneneneneasnenesesnecessesesesesenaneneesatenenansneneneeey 5, 17,19
Rule 56 ...cccccccccseccecceccescesccsccsssseesscssceseeseessecseceeceaceseeneesueesecsecsecseeeasesessessseseceseesepenessssssserssaseseserenseens 5
Rulle 9(b) .o.ceccccccsssssseseseseseseesersessevesescsescscscsssssesnesesenesenseesesecnsessenersssevessseseeseseneseneneasasenacenenentaregeey 14
Treatises

Richard A. Givens, Practice Commentaries, McKinney's Cons Laws of NY, Book 19, General

Business Law § 349 at 565 [1988 ed] oo... ccccececeseteeeereneeneeseeseeeesscsseseenseessesseenesnenseneeneeneenes 14
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 5 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

Organization of Document

Contents

BACKGROUND AND PROCEDURAL HISTORY ..........:cccceseseeseereteseeseneeeeeseeseneeneneeenes

UNDISPUTED FACTS ........ccccccecceceeececncecseecsscesseseseenseceseeaecnsenesecnaeenaeseasenasonssensesaseseenseeneeenans

LAW AND ARGUMENT. .......ccccccccceceescesecenecnsecessesseeensensaeenneeseeeeasenseerssesseceseenaeenasenseeseeneeenes

DISPUTED ISSUES REGARDING EXHIBITS A THRU Hoisecccccsssessceresesetseneeeneneeneeeeneeenes

ATTEMPT TO RELITIGATE PORT OF CHARLESTON INCIDENT .....cccsscseesessesseteneneseenenens

DEFENDANT'S MISPLACED RELIANCE ON COMMUNICATIONS DECENCY ACT........

PLAINTIFF’S HARM AND INJURY PER N.Y. GENERAL BUSINESS LAW |... ctsscseeeeees

NEGLIGENT AND INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS ........100000000+

DEFAMATION AND DEFAMATION PER SE viiscccsscsessseceeene test ece tee eee tenet eee eee eee

SUMMARY oi ccccccccccccccsecssccsecsecseeeneesseeeseeeecnseeseeeseeeseesseeeeeeeeeeeeeeseeeeeeeeeeneeeseeenseeseeseeeneeeeeeegeee

ATTESTATION W.0...ccccccccsccccccsscscsceseceseecessecseessseeeesseesesssessessessesseenasenassoresseesseeseseseesesneeneengeenees
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 6 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

BACKGROUND AND PROCEDURAL HISTORY
1. The Defendant submitted three (3) different requests to have the provisions of the
ORDER of 10/24/2019 (ECF Doe. No. 97) by Magistrate Judge Stewart D. Aaron amended to
extend the Defendant’s response to the Plaintiffs Second Amended Complaint ([SAC], Doc. No.
88). The Court allowed for an extension, and on November 18, 2019 the Defendant filed his
papers (ECF Doc. No. 105 and 106) which invoked Fed. R. Civ. Proc. Rule 12(b)(6).
2. Asa preliminary matter, the Defendant was informed at a pre-trial conference verbally by
the Magistrate Judge Aaron that a motion to dismiss would likely be a waste of time and that his
Honor remained “skeptical” of the success of such a motion.
3. On November 19, 2019 the Plaintiff sent an e-mail message to the Defendant’s email and
Magistrate’s chambers e-mail address and simultaneously placed in the U.S. Mail (with Priority
Mail postage) the Plaintiff’s letter motion seeking clarification as to the Court’s proposed
treatment of the Defendant’s papers (doc. no. 105 and 106). The letter motion entitled,
“PLAINTIFF’S LETTER MOTION FOR CLARIFICATION AS TO HOW THE COURT WILL
PROCEED WITH DEFENDANT’S PAPERS (ECF DOCS. NO. 105 & 106)”, requested
guidance from the Court regarding a Court conversion of the Defendant’s Rule 12(b)(6) motion
(105 and 106) into a Rule 56 Motion for Summary Judgment based on the introduction of out-of-
scope exhibits submitted by the Defendant that exceeds the four corners of the SAC (Doce. no.

88). That letter motion is hereby incorporated within this pleading as if fully restated.
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 7 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

UNDISPUTED FACTS

4. The Defendant attached Exhibits A thru H to ECF Doc. No. 105 as follows:

e Attached as Exhibit A (Exh. A) is an electronic message sent from Robert David Steele
to Jason Goodman and George Webb on June 15, 2017 cancelling a Skype interview
following the Port of Charleston (S.C.) "dirty bomb hoax".

e Attached as Exh. B is one page of a motion submitted to the U.S. District Court in the
Robert David Steele lawsuit in the Eastern District of Virginia (Steele v. Goodman, 17-
CV-00601-MHL).

e Attached as Exh. C are 27 pages of the presiding judge's order in the unsuccessful
intervention by the Plaintiff in the Virginia case.

e Attached as Exh. D is a two-page letter to the Captain of The Port concerning the subject
of "Closure of the Port of Charleston, June 14th, 2017".

e Attached as Exh. E are 18 pages of time stamps that is purported to be an
unauthenticated copy of gibberish concerning a "Skype" call that took place sometime in
December 2017.

e Attached as Exh. F is a letter to David Charles Hawkins from his school tutor, dated
1964. A very poor copy of a document from the supposed Queens College that granted a
degree to Hawkins for BACHELOR OF ARTS.

e Attached as Exh. G is what appears to be a self-incriminating letter Defendant sent to the
REDBUBBLE merchandising site. Defendant complains that artwork for the "Deep
State Dunces" and "Iran Contra Crazies" should not have been removed by
REDBUBBLE in a follow-up letter of 11/28/2018.

e Attached as Exh. H is a screen shot of a non-existent channel on YouTube.com.

5. In his papers Defendant complains of some conspiracy to interfere with his business, and
personal life, etc. Once again, this “conspiracy” — which has nothing to do with the Plaintiff --
was narrowed down to the paid political operative known as Manuel Chavez, III of Carson
City, Nevada. This conspiracy of “filing simultaneous lawsuits” was openly admitted
involving Mr. Chavez and the plaintiff’s attorney (Steven Scott Biss) in the Virginia federal

lawsuit who had authored a draft complaint on behalf of Chavez for filing in the courts of the
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 8 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

State of Arizona in October 2017 — to coincide with the federal lawsuit in Virginia (CASE #:
3:17-cv-00601-MHL). It has been demonstrated over and over that the Plaintiff had no
relationship with Mr. Chavez, the plaintiff (Robert David Steele) or the plaintiff's lawyer
Steven Scott Biss, 300 West Main St, Ste 102, Charlottesville, VA 22903, 804-501-8272, Fax:
202-318-4098, Email: stevenbiss@earthlink.net), or the spouse of Mr. Biss (Tanya Biss aka
Tanya Cornwell) or the purported brother-in-law of Mr. Biss (Tyrone Simpson aka “Frank
Bacon”). The Defendant knows this; but, nonetheless as proffered these worn out theories and
beliefs upon this Court.

6. The Defendant was recorded discussing litigation strategy with Mr. Chavez as described
in para.s 20 to 23 in the attached Exhibit ONE. Mr. Chavez — according to the Defendant —
was the key ring leader of this conspiracy operating with the spouse of Mr. Biss, Tanya Biss,
Tyrone Simpson and Robert David Steele. This is all dirty laundry that belongs to the federal
court in Virginia -- which was not persuaded by any of these assertions by the Defendant -- and

not in the S.D.N.Y.

LAW AND ARGUMENT
DISPUTED ISSUES REGARDING EXHIBITS A THRU H
7. The Plaintiff questions the relevancy and authenticity of Defendant’s Exhibits B, C, D,
E, F and H. For the most part Defendant attempts to relitigate issues associated with his other
slander, libel and defamation lawsuit in the U.S. District Court for the Eastern District of
Virginia - (Richmond), CASE #: 3:17-cv-00601-MHL, Steele et al v. Goodman et al. Two
podcast sidekicks of the Defendant are named as defendants in that lawsuit: Patricia “Trish”

Negron of Boston, Massachusetts and Susan B. Holmes (aka Queen Tut) of Fort Collins,
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 9 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

Colorado. The three are accused of running a months long smear campaign against the plaintiff
(Steele).
8. This speaks loudly to issues raised outside-the-scope of the four corners of the complaint,
which may require the Court’s conversion of the Defendant’s papers into a motion pursuant to
Fed. R. Civ. Proc. Rule 56. Shafir v. Continuum Health Partners, Inc., 57 F. Supp. 3d 325
(S.D.N.Y. 2014), Bejaoui v. City of N.Y., 13-CV-5667 (NGG) (RML) (E.D.N.Y. Mar. 31, 2015),
Sher y. Luxury Mortg. Corp., Civil Action No. ELH-11-3656 (D. Md. Nov. 19, 2012) and Global
Network Commc'ns, Inc. v. City of New York, 458 F.3d 150, 156-57 (2d Cir. 2006).

ATTEMPT TO RELITIGATE PORT OF CHARLESTON INCIDENT
9. The Defendant spends considerable time in his papers (105) attempting to exonerate
himself from the Port of Charleston (S.C.) “dirty bomb hoax” of June 14", 2017. The
Defendant’s culpability in the Port of Charleston affair is NOT an issue in this instant case — the
Defendant’s misconduct between January and June 2019 should be of primary concern to this
Court (especially as this misconduct occurred while this instant lawsuit was in a general stay of
proceedings — See ORDER, Doc. No. 65).
1. The undisputed source of the Port of Charleston “dirty bomb hoax” was a man named
Oakey Marshall Richards. Following the June 14" 2017 “dirty bomb hoax”, and with
knowledge that Mr. Richards was the source of the information, the Defendant produced
approximately thirty (30) Crowdsourced The Truth shows featuring Mr. Richards with the new
podcast name “Rock Hudson” of the “Hudson Intelligence Report”. This information is
contained in Exhibit TWO, para. 4 to 5, attached to this pleading.
2. The same is true with Defendant’s Exhibit E which raises issues already addressed in the

Virginia court via Exhibit THREE (attached). Defendant’s Exh. E is a non-authenticated
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 10 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

output of some type of software that parsed a purported conversation that took place on-line
some time in “December 2017”. The Defendant was warned in the Virginia litigation that this
document’s authenticity is disputed. The Defendant has received several months adequate notice
of the need to cure the authenticity problem with Exh. E — he has not. Specifically, the
Defendant was advised by communications contained in Exhibit Two that the Skype transcript
did not rise to the level of Rule 104 and 901 of the Federal Rules of Evidence (F.R.E.). See

para. 8 to 14, Exh. Two.

DEFENDANT’S MISPLACED RELIANCE ON COMMUNICATIONS DECENCY ACT
3. The Defendant’s reliance on Section 230(c)(1) of the Communications Decency Act
(Title 47) is entirely misplaced ("[n]o provider or user of an interactive computer service shall be
treated as the publisher or speaker of any information provided by another information content
provider." 47 U.S.C. § 230(c)(1)). By his own words the Defendant claims:

“Our video programs are frequently accompanied by political photo-cartoons and
comedic photo collages which include depictions of the political figures, newsmakers,
celebrities and individuals we discuss on the show. Our contributors include journalists,
legal experts, criminal investigators, authors, commentators, political figures, celebrities
and members of the general public.” (See Exh. G, doc. no. 105, pg. 91).

and

“Defendant offers a for-pay video subscription service that gives viewers access to news,
information and entertainment video programming in exchange for a monthly fee.”
(Doc. no. 105, pg. 15)

4, Both of the Defendant’s above statements indicate a direct involvement in the creation of
podcast video contact provided to the general public for a consumer expense (payment). By the
standards developed by the Second Circuit the Defendant and his Crowdsource The Truth social
media footprint are “publishers” of content and not “an interactive computer service”. See Force

v. Facebook, Inc., No. 18-397 (2d Cir. Jul. 31, 2019) quoted in relevant part below:

10
5.

Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 11 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

“Certain important terms are left undefined by Section 230(c)(1), including "publisher."
47 U.S.C. § 230(c)(1). This Circuit and others have generally looked to that term's
ordinary meaning: "one that makes public," Klayman v. Zuckerberg, 753 F.3d 1354, 1359
(D.C. Cir. 2014) (citing Webster's Third New International Dictionary 1837 (1981)); "the
reproducer of a work intended for public consumption," LeadClick, 838 F.3d at 175
(citing Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1102 (9th Cir. 2009) (quoting Webster's
Third New International Dictionary 1837 (Philip Babcock Gove ed., 1986)))”

It is instructive to note the wisdom in Se/don v. Magedson, 11 Civ. 6218 (PAC)(MHD)

(S.D.N.Y. Jul. 9, 2012), quoted in relevant part:

6.

”This grant of immunity applies only if the interactive computer service provider is not
also an "information content provider" -- a person or entity who is "responsible, in whole
or in part, for the creation or development of" the complained-of content. 47 U.S.C. §
230(f)(3); see also Ascentive, LLC v. Opinion Corp., --- F.Supp.2d ----, 2011 WL
6181452, at *16 (E.D.N.Y. Dec. 13, 2011). “

The proposition that the Defendant is really an “information content provider” and/or

“publisher under CDA Section 230 is amplified in Novak v. Overture Services, Inc., 309 F.

Supp. 2d 446 (E.D.N.Y. 2004), quoted in relevant part below:

7.

Section 230(c)(1) states that "[n]o provider or user of an interactive computer service
shall be treated as the publisher or speaker of any information provided by another
information content provider." 47 U.S.C. § 230(c)(1). Under Section 230(c), an
"interactive computer service" qualifies for immunity so long as it does not also function
as an "information content provider" for the portion of the statement or publication at
issue. See Carafano v. Metrosplash.Com. Inc., 339 F.3d 1119, 1123 (9th Cir. 2003). No
interpretation of the complaint, even when applying the generous interpretations
appropriate in connection with Plaintiff's pro se status, could suggest that Google was the
"information content provider" for the relevant statements.

PLAINTIFF’S HARM AND INJURY PER N.Y. GENERAL BUSINESS LAW

In sum, the Defendant seeks dismissal of COUNT I of the SAC (Doe. no. 88) as SAC

COUNT I relies on New York’s General Business Law §§ 349-350 (herein NY GLB §§ 349-

11
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 12 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

350). “Plaintiff is not a consumer in New York State and not a customer of Defendant, so
Plaintiff does not have standing.” (Doe. no. 105, pg.s 14 — 15). Again, the Defendant is
mistaken.

8. As a preliminary matter residency or location of transaction is not an issue here. As

stated in Gunther v. Capital One, 09-cv-2966 (ADS) (AKT) (E.D.N.Y. Apr. 8, 2010); quoted in

relevant part:

Section 349(a) declares unlawful: "[d]eceptive acts or practices in the conduct of any
business, trade or commerce or in the furnishing of any service in this state. .. ."
Interpreting Section 349, the Court of Appeals of New York State has held that a non-
New York resident may assert a claim under Section 349, but that to state a claim under
this section "the transaction in which the consumer is deceived must occur in New York."
Goshen v. Mutual Life Ins. Co. of New York, 98 N.Y.2d 314, 324, 774 N.E.2d 1190, 746
N.Y.S.2d 858 (2002).

9. For the record, the Plaintiff DID purchase a subscription to the CrowdSource The Truth
PATREON paid subscriber service (in approximately July 2017). The Plaintiff held this
subscription until the Defendant spotted the Plaintiffs name in the subscriber list and deleted the
Plaintiff's access a few weeks after the subscription was purchased. The Defendant announced
these actions in a podcast video distributed over the CrowdSource The Truth social media
footprint.

10. Non-pecuniary injuries have been held to create injuries that violate the GLB § 349 injury
requirement as noted in Mount v. Pulsepoint, Inc., 13 Civ. 6592 (NRB) (S.D.N.Y. Aug. 17,
2016); quoted in relevant part:

“Turning to the GBL § 349 injury requirement, the Court held that plaintiff's allegations
of anxiety, distress, and pre-litigation attorney's fees were sufficient. In addition, it
"Tcould Jnot be doubted that a privacy invasion claim ... may be stated under GBL § 349
based on non-pecuniary injury, such as deprivation of the right to maintain the privacy of
medical records." Id. (citing CVS, 188 Misc. 2d 616, 728 N.Y.S.2d 333).”

12
11.

Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 13 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK

SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

Non-pecuniary emotional injuries have been held to meet the as stated in Michelo v. Nat'l

Collegiate Student Loan Tr. 2007-2, 18 Civ. 1781 (PGG) (S.D.N.Y. Oct. 11, 2019); quoted in

relevant part:

12,

As an initial matter, the Court acknowledges that "[e]motional harm . . . satisfies] the
injury requirement for a claim under ... GBL § 349." Guzman, 2018 WL 1665252, at
*12 (internal quotation marks and citation omitted). "Courts have repeatedly held that
fear and other emotional strain stemming from consumer fraud is sufficient to establish
injury under § 349." (Michelo Opp. Br. (Dkt. No. 82) at 45) See, e.g., Wood v. Capital
One Servs., LLC, 718 F. Supp. 2d 286, 292 (N.D.N.Y. 2010) ("Plaintiff claims that, by
virtue of the misleading Letter, he suffered humiliation, anger, anxiety, emotion[al]
distress, fear, frustration, and embarrassment. . . . By alleging specific non-pecuniary
harms resulting from the purportedly misleading practice of transmitting the Letter,
Plaintiff has gone beyond making the conclusory allegation that Movants caused actual
damages and injury." (internal quotation marks and citations omitted)); Rozier v. Fin.
Recovery Sys., Inc., No. 10-CV-3273 DLI JO, 2011 WL 2295116, at *5 (E.D.N.Y. June
7, 2011) ("Plaintiff alleges that he has 'suffered and continue[s] to suffer actual damages .
.. including damages associated with . . . humiliation, anger, anxiety, emotional distress,
fear, frustration and embarrassment.

To assert a claim under either section (NY GLB §§ 349-350), “a plaintiff must allege that

a defendant has engaged in (1) consumer-oriented conduct that is (2) materially misleading and

that (3) plaintiff suffered injury as a result of the allegedly deceptive act or practice.” Orlander v.

Staples, Inc., 802 F.3d 289, 300 (2d Cir. 2015) (citing Koch v. Acker, Merrall & Condit Co., 18

N.Y.3d 940 (2012)); see Maurizio v. Goldsmith, 230 F.3d 518, 521 (2d Cir. 2000) (citing the

elements for a prima facie case under section 349).

13.

At issue are the following paragraphs of the SAC:

Para. 34: These activities damaged the undersigned’s business, trade and profession.

Para. 43: By relying on monikers such as “Cambridge educated forensic economist”,
Hawkins deceives the public that he has attained a professional designation that is related
to the presentation of evidence within a framework of rules relied upon by the courts.
The use of this fake title is leveraged to sway consumers to believe Hawkins and his
conclusions.

13
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 14 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

Para. 52: For over 18 months, Def Goodman has engaged (and continues to engage) in
deceptive business practices as part of his ruthless quest to harass, threaten, defame and
embarrass the Plaintiff, serving two purposes: (1) obtain monies from consumers and the
public, (2) destroy the public reputation of the undersigned.

Para. 60: This is a direct attack on the profession, trade and business of the undersigned.

Para. 63: Defendant Goodman and his agents, employees, CSTT role players, and
proxies have disrupted every aspect of Plaintiff's life, causing extreme mental anguish
and unfathomable emotional distress. Further, Goodman’s conduct (and that of his
agents) has interrupted the Plaintiffs professional life and decimated the Plaintiff's

professional reputation. [emphasis added]

 

14. To refresh the Court’s memory, the slanderous statements concerning the Plaintiff's
credentials, professional ethics, associations with criminals, negligent behavior that resulted in
the death of a Naval officer at the pentagon on September 11, 2001 are statements that are not
susceptible to widely different interpretations. Buckley v. Littell, 539 F.2d 882 (2d Cir. 1976).
15. Accordingly, when analyzing the issue of whether a plaintiff has standing to commence a
private action pursuant to section 349 (h), the Court of Appeals has confined its analysis to
determining the nature of the alleged injury and whether it is sufficiently connected to the
asserted unlawful conduct (see City of New York v Smokes-Spirits.Com, Inc., 12 NY3d at 622-
624; Blue Cross & Blue Shield of N.J., Inc. v Philip Morris USA Inc., 3 NY3d at 206-208).

16. In this regard, the Court has stated that plaintiffs "must ... plead that they have suffered
actual injury caused by a materially misleading or deceptive act or practice" (City of New York
v Smokes-Spirits.Com, Inc., 12 NY3d at 623). Causation is adequately pled where a plaintiff
alleges that the defendant’s material deception caused the plaintiff to suffer damages (see

Plaintiff's allegations above).

14
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 15 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

17. A prima facie case [under § 349] requires * * * a showing that defendant is engaging in
an act or practice that is deceptive or misleading in a material way and that plaintiff has been
injured by reason thereof” (Oswego Laborers’ Local 214 Pension Fund v. Marine Midland Bank,
85 N.Y.2d 20, 25, 623 N.Y.S.2d 529, 647 N.E.2d 741 [1995] “[B]ecause § 349 extends well
beyond common-law fraud to cover a broad range of deceptive practices” and “does not require
proof of the same essential elements (such as reliance) as common-law fraud, an action under §
349 is not subject to the pleading-with-particularity requirements of Rule 9(b), . .. .”
Schwartzco Enters. LLC v. TMH Memt., LLC, 60 F. Supp. 3d 331, 359 (E.D.N.Y. 2014) (quoting
Pelman ex rel. Pelman v. McDonald’s Corp., 396 F.3d 508, 511 (2d Cir. 2005)); see also
Leonard v. Abbott Labs., Inc., No. 10-CV-4676, 2012 WL 764199, at *19 (E.D.N.Y. Mar. 5,
2012). "There is no requirement that the plaintiff show specific dollar injury, or to obtain
injunctive relief that there even be pecuniary injury at all" and "the Legislature determined . . .
that consumer deceptions of this sort inherently hurt the public—including both consumers
themselves and legitimate business", Richard A. Givens, Practice Commentaries, McKinney's
Cons Laws of NY, Book 19, General Business Law § 349 at 565 [1988 ed] [emphasis added]

18. Regarding NY GLB § 350, "[flalse advertising in the conduct of any business, trade or
commerce or in the furnishing of any service in this state". Advertising is "false" if it "is
misleading in a material respect" (General Business Law § 350-a [1]). As stated on hundreds of
occasions by Def Goodman, the YouTube broadcasts of CrowdSource The Truth are merely an
advertisement and/or commercial solicitation to entice people to follow the broadcast
conversation and content behind a “pay-wall” (the “free” component of CrowdSorce The Truth
podcasts). During “free” podcasts consumers are misled with deceptive statements and then

invited, directed, and enticed to continue the “entertainment” on PATREON.com (the “paid”

15
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 16 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

component of broadcasts). The PATREON pay-wall requires a “paid” subscription, and it is
here where Goodman offers up the meaty dirt and gossip on his targets (the undersigned is
blocked from viewing this content).

19. Recall the Defendant’s own words:

‘Defendant offers a for-pay video subscription service that gives viewers access to news,
information and entertainment video programming in exchange for a monthly fee.”
(Doc. no. 105, pg. 15)

20. The Plaintiff has a property interest in the maintenance of his professional Information
Technology (I.T.) security credentials to support projects related to the U.S. Department of
Homeland Security. These credentials, such as “Certified Ethical Hacker”, require on-going
professional education and adherence to various codes of ethics. The ethical conduct of the
Plaintiff was directly assailed in a months long CrowdSource The Truth advertising campaign to
attract new users to the Patreon (“paid”) service. This campaign began while this Court had the
matter of the ORDER TO SHOW CAUSE (ECF Doc. No. 65) under advisement (January to
June 2019).

21. The repeated use of the Google search tag lines “sweigert ethical hacker” in the titles and
descriptions of the Defendant’s podcasts were designed to maximize the use of Google search
engine optimization (SEO) techniques. To restrain the impact of these repeated podcast attacks
(relying on the use of words “sweigert ethical hacker” in podcast titles/descriptions) and their
subsequent display in Google searches, the Plaintiff attempted to intervene pursuant to Fed. R.
Civ. Proc. Rule 24 in the slander, defamation and libel lawsuit against the Defendant (Steele v.
Goodman, Civil Action No. 3:17cv601 (E.D. Va. Jul. 25, 2019)) while this Court considered the

ORDER TO SHOW CAUSE matter (ECF Doc. 65).

16
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 17 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

22. Besides the emotional angst, fear, anxiety and intimidation, Plaintiff suffered significant
costs in postage, mileage, PACER court docket access fees, printing and loss of dozens of hours
of productive time due to Plaintiff's attempts to mitigate the weekly damage that focused on the
Plaintiffs alleged unethical behavior, destruction of evidence, failure to report computer network
vulnerabilities, etc. (two one-hour podcasts a week). These costs in time and money represent an
injury to Plaintiffs property interest in trade, business and reputation -- caused as a direct
proximate cause by the Defendant’s deceptive advertisement campaign.

23.  Awell pled N.Y. G.B.L. §§ 349-350 complaint need not particularize the deceptive
practice but should, at a minimum, allege “ that ( defendants ) engaged in consumer-related
activity that effected consumers at large, utilized tactics that were deceptive and misleading in
material respects, disseminated advertising through various mediums, that was false in material
respects, and injury resulting from ( defendants’ ) business practices and advertising“ ) Gabbay
v. Mandel, New York Law Journal, March 10, 2004, p. 19, col. 3 (N.Y. Sup. 2004 ). The
Plaintiff has met this burden.

24. Claims under N.Y. G.B.L. §§ 349 and 350 are available to "an individual consumer who
falls victim to misrepresentations made by a seller of consumer goods through false or
misleading advertising" (Small v Lorillard Tobacco Co., 94 N.Y.2d 43, 55 [1999]; see also
Goshen v Mutual Life Ins. Co., 98 N.Y.2d 314, 324 n 1 [2002]). To state such a claim, a plaintiff
must allege that the defendant has engaged "*in an act or practice that is deceptive or misleading
in a material way and that plaintiff has been injured by reason thereof" (id. at 324, quoting
Oswego Laborers' Local 214 Pension Fund v Marine Midland Bank, 85 N.Y .2d 20, 25 [1995])

NEGLIGENT AND INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

17
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 18 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

25. Defendant claims “Plaintiff has combined two separate causes of action, each with
different elements, within a single claim. This is not cognizable in fact or law.” (Doc. no. 105,
pg. 18). Essentially the Defendant is relying on the header in the complaint to assume there is a
combination of legal torts. This theory fails.

26. As determined in Caraveo v. Nielsen Media Research, Inc., 01 Civ. 9609 (LBS) (RLE)
(S.D.N.Y. Jan. 22, 2003) the Court needs to make all possible inferences on the non-moving
party’s behalf in the case of a Rule 12(b)(6) motion to dismiss; quoting in relevant part:

“A motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil Procedure should
be granted only if it appears beyond doubt that "‘no relief could be granted under any set
of facts that could be proved consistent with the allegations." H.J., Inc. v. Northwestern
Bell Tel. Co., 492 U.S. 229, 249-50 (1989) ( citing Hisbon v. King Spalding, 467 U.S. 69,
73 (1984)). In reviewing a Rule 12(b)(6) motion, this Court must accept the factual
allegations of the complaint as true and must draw all reasonable inferences in favor of
the plaintiff. Hishon, 467 U.S. at 73.”

LIMITED PURPOSE PUBLIC FIGURE

27. The Defendant prematurely raises the issue of whether the Plaintiff is a “limited purpose
public figure”. (Doc. no. 105, pg. 19). Setting aside the fact that the Plaintiff alleged actual
malice, this classification (“limited purpose public figure”) has yet to be determined by this
Court and is broached in a conclusionary manner in doc. no. 105. Meanwhile, the Plaintiff has
demonstrated the actual malice of the Defendant in the SAC (88) with convincing clarity.
Foretich v. Capital Cities/ABC, Inc., 37 F.3d 1541 (4th Cir. 1994).

28. | The Defendant would be well advised to examine La Liberte v. Reid, 18-cv-5398 (DLI)
(VMS) (E.D.N.Y. Sep. 30, 2019); quoted in relevant part:

"The limited purpose public figure is an individual who voluntarily injects him or herself
or is drawn into a specific public controversy, thereby becoming a public figure on a
limited range of issues." Ampex Corp. v. Cargle, 128 Cal. App.4th 1569, 1577 (2005). To
determine whether an individual is a limited purpose public figure, the Court must apply

18
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 19 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

a three-pronged test: (1) there must be a public controversy, which means the issue was
debated publicly and had foreseeable and substantial ramifications for nonparticipants;
(2) the plaintiff must have undertaken some voluntary act through which she sought to
influence resolution of the public issue, and, in this regard, it is enough that the plaintiff
seeks to thrust herself into the public eye; and (3) the alleged defamation must be
germane to the plaintiff's participation in the controversy.”

29. The Defendant does not provide any information as to what the “public controversy” is
exactly. The term “limited purpose public figure” is a litigation term and is applied by the Court
after a reasonable inquiry. One could possibly assume that the Defendant believes the
publication of the Plaintiff's book addressing the Port of Charleston (S.C.) “dirty bomb hoax” is
“thrusting himself” into a matter of public debate. Or, was it the fact that the Plaintiff created a
study aid for students attempting their Certified Ethical Hacker credential — the act of writing a
book is considered by the Defendant to be thrusting activity in some type of public debate. The
Defendant believes that the Plaintiff, while acting as a licensed Emergency Medical Technician
(EMT) and providing earthquake preparation information on a social media podcast in 2012
using the name “Dave Acton”, creates “limited purpose public figure” status — it does not.
Whether the Plaintiff is a “limited purpose public figure” is a factual uncertainty at this stage of
litigation.

30. In this Circuit the standards of Gertz v. Robert Welch, Inc., 418 U.S. 323 (1974) are
applied to make such a determination — which is irrelevant to a motion to dismiss pursuant to
Rule 12(b)(6). The publication of technical manuals (to include the report on the Port of
Charleston affair) and an EMT public service message in 2012 is not the sort of ‘public
controversy’ referred to in Getz. Time, Inc. v. Firestone, 424 U.S. 448 (1976).

31. | To determine whether a defamation plaintiff is a “limited purpose public figure” a court

typically considers (1) whether one or more public controversies existed at the time of the

19
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 20 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E, CAPRONI

alleged defamation, (2) whether the plaintiff played an important role in such a controversy, and
(3) whether the publication or broadcast at issue was germane to the plaintiffs role in the
controversy. Trotter v. Jack Anderson Enters., Inc., 818 F.2d 431, 433-34 (Sth Cir. 1987). For
purposes of this analysis, a “public controversy” includes “any topic upon which sizeable
segments of society have different, strongly held views,” Lerman v. Flynt Distrib. Co., 745 F.2d
123, 138 (2d Cir. 1984), or a dispute that a reasonable person would expect to affect people
beyond its immediate participants, Waldbaum v. Fairchild Publ’ns, Inc., 627 F.2d 1287, 1296-97
(D.C. Cir. 1980); Lluberes vy. Uncommon Products, LLC, 663 F.3d 6 (1st Cir. 2011) at 13-14.
32. The Defendant is presumably asking this Court to determine that hours long
CrowdSource The Truth video podcasts about how George H. Sweigert (Plaintiff's father) and
his invention of the cordless telephone (Patent granted June 14, 1969) was somehow tied to the
murder of Jon-Benet Ramsey in Boulder, Colorado on Christmas Day 1996. The Court must
assume that this is a “public controversy” to satisfy the Defendant’s Rule 12(b)(6) motion.
DEFAMATION AND DEFAMATION PER SE
33. The Defendant re-alleges that the header in a complaint can be a determination factor in a
Rule 12(b)(6) analysis for a pro se litigant. It doesn’t.
34. A complaint asserting a claim for defamation "must allege the time, place and manner of
the false statement and specify to whom it was made." Dillon v. City of New York, 261 A.D.2d
34, 38, 704 N.Y.S.2d 1 (1st Dep't 1999). A claim for defamation per se exists when the
allegedly defamatory statement "tend[s] to injure the plaintiff in her trade, business or
profession." Nolan v. State, 158 A.D.3d 186, 195, 69 N.Y.S.3d 277 (1st Dep't 2018). Parris v.
New York City Housing Authority, 364 F. Supp. 3d 284 (S.D.N.Y. 2019). This was

accomplished in the SAC (88).

20
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 21 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

35. The Defendant argues that the Plaintiff has also failed to plead defamation per se.
"(Words which affect a person in his or her profession by imputing to him or her any kind of
fraud, dishonesty, misconduct, incapacity, unfitness, or want of any necessary qualification in the
exercise of one's profession" can constitute defamation per se. See Ram v. Moritt, 205 A.D.2d
516, 517 (2d Dep't 1994).

36. The Plaintiff has sufficiently alleged defamation per se because the accusation that he
allowed breaches of professional ethics, may have been negligent in his duties, and may have
allowed hackers to compromise a police computer system injured Plaintiff's economic interests,
trade and profession.

37. Compl. 437. The court agrees that the statement that the plaintiff performed a fraudulent
transaction would impugn her reputation for honesty and integrity as a store clerk and manager

and constitutes defamation per se.

SUMMARY

38. The Defendant must do more in his Rule 12(b)(6) papers than merely recite conclusory
statements and allegations. The Plaintiff has alleged plausible and actual malice on the part of
the Defendant in the SAC (88). The Plaintiff has alleged that the Defendant made false
statements about the Plaintiff with knowledge that these statements were false. It is provable
only by evidence that the defendant “realized that his statement was false or that he subjectively
entertained serious doubt as to the truth of his statement.” Bose Corp. v. Consumers Union of

U.S., Inc., 466 U.S. 485, 5110.30 (1984).

ai
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 22 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

ATTESTATION
[ hereby certify that the foregoing pleading is truthful and accurate (to the best of my knowledge)

and are not submitted for the purposes of causing oppression of the Defendant Goodman.

oD a

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

/)-22-19

4
Signed this day of November, 2019.

22
gece

Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 23 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

EXHIBITS

ATTESTATION

The attached exhibits are true and accurate representations of the original source documents.

[hereby certify that the foregoing pleading is truthful and accurate (to the best of my knowledge)

and are not submitted for the purposes of causing oppression of the Defendant Goodman.

Signed this “ay of November, 2019.

[1] 22-15

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@mailbox.org

2D. Say

23
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 24 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

EXHIBIT ONE

24
Case@an?-évl6e80 DME: VBecGhéntOaqunriledla7/16iko) Hage Df Radeatel# 2513

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

D.G. Sweigert, c/o
P.O. Box 152
Mesa, AZ 85211

Spoliation-notice@mailbox.org

July 11, 2019
Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7th Avenue
Suite 6-S
New York, NY 10001
Clerk of the Court, Room 3000
USS. District Court
701 E. Broad St.
Richmond, VA 23219
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL
District Judge M. Hannah Lauck
SUBJECT: PART ONE: ATTEMPTED FRAUD ON THE COURT BY
DEFENDANT GOODMAN VIA ECF DOC. NO. 139
E
REF: (a) MANUAL CHAVEZ, III (DOB 03/21/1986), AZ DL DO1566834 vil
kK q 4] H
Good Morning:
1. This letter addresses the false misrepresentations that you continue to present to this

honorable Court based on insufficient tainted evidence that has been created with the cooperation
of your CrowdSource The Truth (CSTT) side kick, see ref: (a), kno “DEEANGO?...- ---

ECEIVE E
Ht
JL 15 2019 vt
1 CLERK US. DIS RIC, COURT

RICHMOND. VA!

 
Case Gabé-tviG060D.MER-VBOcsMentI4bunktleciOB16/1a1 Page/2oof ha Rage lb 2514

er

24
25
26
27

28

ase 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 12 of 119 PagelD# 2376

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Your attention is kindly directed to ECF Doc. No. 139, para. 20, shown below.

GY Lites prerpagioenns wy Teesewens senmerem ere Ho mo: . .

20. As previously submitted in these proceedings, (ECF No. 78 EXHIBIT I) Intervenor
Application D. George Sweigert, telephone Manuel Chavez III, making substantially the
same claim, falsely stating that Defendant Goodman was paid by Black Cube

DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE 11 SANCTIONS - Il

(hitp://www.blackeube.com) a private intelligence firm in the UK comprised of former

Mossad agents and operatives, according to their own public website.

 

21. On or around June 2019, Manuel Chavez III voluntarily shared some of his personal

Please take note of the following litigation in which ref: (a) (DEFANGO) is a witness:

U.S. District Court

for the District of Columbia

RICH v. BUTOWSKY et al

CASE #: 1:18-cev-00681-RJL
Judge Richard J. Leon
Case Gabé-dviG060DA6H8-VBOcsmMaent h45unhded100 16/14) Page/soof ba RagelWt7 2515

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

4, In recent YouTube video productions distributed by ref: (a) (DEFANGO) it has been
clearly stated by ref: (a) that he was a member of a group of “reputation protection” operatives
allegedly directed by Matt Couch (defendant in the above cited action). Ref: (a) has distributed
in a widely pervasive manner, electronic messages from Matt Couch to support his testimony in

the above cited litigation. Ref: (a) has also been vocal about evidence that he has furnished to

you as well. See below:

subpoena compliance - Aaron Rich Lawsuit -
defango tv 6/22/2019

Defango TV

Streamed 1 week ago » 1,632 views

Well it's time do Comply with this Aaron Rich Lawsuit Subpoena. | think a
few people are going to really dislike this stream but it's ...

aN KeL sO

 

Streamed live on Jun 22, 2019

Well it's time do Comply with this Aaron Rich Lawsuit Subpoena. I think a few people are going
to really dislike this stream but it's for Court Records and whatnot. So we are getting everything
on the table and building the files to FTP to the Lawyer. Any striking or anything is going to be
interfering with a federal case.

Internet URL: https://www.youtube.com/watch?v=pB7NjF1 ApZg&t=7427s
Case@as?-4v160600AMbR-VB6eGMantasunkilet102/1 64 Fidgye Hoof hadeaye tA 2516

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

ere aNy A erees DRE ewe eee rt Cera Secor ae]
f S A ren

 

aon 8 O B®
yy eterno rents cee : . Law a

 

 

Matt Couch © sent you a
Direct Message.

Youd unt get tivs from me. froma
Source yason Gocemanis en the
payrol of aman named Arnan
Michan Arman has vaso dd ng worn
party out of Mackmal Jason was al
partes with @ Crocuce! named Enaan
Sanger art there were underaded
Hors & and Gris season was Ding pam
S2 788 a wees and is now up to
$2400 a ween Laufa Locrer:s
mating $7000 a weck from Mitcnan
Pack Cone feed theminfo Jason
found Gut thal Vvichanis Gaye

coer eer th Rt lite i ttl a meme. co ls

‘f) 4
CaseGath@-tvi606009M5R-V D6cd MantlidéuntslectOZ/1 619) Rage foot hadeaye 4 2517

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

“ not tel anyone TOW you got th:

©. Gooeman's (cd 1s to wetect
attention from Rahm Emanusi .
Chuck Schumer and OWS Ranm
secrety paid Pakistan: prosec curers 3
mien in hush money in March 2C9S
to make a ton of fraud charges co
away The money came from israe!
The Awan's have been spy.ng for
Israel since 2007-2008 wath Schumer
as tre king pin. Now Milchan works
with &@ guy named Avi Hersh | know
you and T and others know some of
this stuff, Cutmow you Know the fui
story Also, Alan Dershowitz has over
7 hours of Orgy island wd hiccen and
ms wid file 1s cated Insurance, the
same name as Schumer's boy
Antnony Wiener Fiease keep my
name outof tus | focus on Vegas
enc Seth But tts is blow away stuf
Goodman wal freak when you expose
tvs. Itcomes directy from a CiA guy
on our team

5. The enlarged video screen-shot from the above video content demonstrates that the
source of the “Black Cube rumor” was apparently Matt Couch — and NOT the undersigned as
you continuously report. As discussed in the previous letter on this subject, dated June 30",
2019, you have implicated the undersigned as the source of the “Black Cube” rumor. To refresh
your memory the rumor states that you and Laura Loomer were being paid by a Black Cube
operative, stated by ref: (a) (DEFANGO) and NOT by the undersigned.
Case Gaké tviG060DA4H8-VBGcsMant D4bunkéleciQ2/ 16/1) Page Goof ha Ragelb 2518

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-90601-MHL

6. As you can see by the above screen-shot evidence, Matt Couch was the source of this
“Black Cube” rumor. This rumor was distributed by ref: (a) DEFANGO) on his own volition.
The undersigned has nothing to do with the promulgation of this “Black Cube” rumor. The
reverse is true, the entire matter was the sole responsibility of ref: (a), who is your CSTT side-
kick. Your insinuations in ECF Doc. No. 139, para, 20 that the undersigned promulgated this

rumor are false and an example of your unrelenting fraud.

7. Recall that the offending “Black Cube” rumor remarks were made by ref: (a), reported by
you in EXHIBIT I (no. 9 in ECF) of ECF Doc. No. 78, which is cited by you in para. 30 of ECF
Doc. No. 139 (see video entitled //.25.17.Solving.rar ). These remarks were NOT made by the

undersigned.
Qanon Community Divided ALemer ta Quinn Micha Al Viral Videos and €:; Monday Geep State Duce NIGHTWAVE Defango Exposed a3 a
4chan (pol vs Sch. net. from Defango Machines Google Via Jason Goodman ! Def... 638 v ews * 1 year ago @UITCOIN SHILLITINE aClA.
$2 views ¢ T year ago 6K views © t yer ago T?5 views * * year ago 24K views +1 yest ago 1K views « Tyear 496

    

Teo re Ea

how ty have a*% with your Sunday Prone Boathing | Def 31.25, 17.Solving rar Red Tangle Zodiac + Follow The Wivte Rabbit

Cryprocuttercy,
ds is in Search Rezalt on. Viog 100 38K wews © t year 890 Sevena. Exposed Cicada 33... SingudarttyNOl andthe Road... Explained Correctly.
4.2K stews + T year age 1.2K wewd * F yerr age: 4.6% views * t year ago TSK vens> 1 yes ago 32K vens +E year ago.
6) Gs in
ag tT

  
 

  

“3 '
j bree ireses

 

  

 

i Oa
tai varen
Red Triangle | Cicada 3301 How to Steenit | Puzzling Everything is Connected Red Triangle Court finisheds «= Red Triangte Countrfown 10 Kolams of Tengri137t
Solving rar Updated | Gef Vieg 99 Away Glitch Swans Cicada. Away Glitch Swan | Cicada... hours | Red Teiangle Purtle... Curent Solving Progress
1.6K viows * 1 year age 1K views * T year ago 3.1K views ¢ t year ago Z2K views +t year ego 28K vows * T year ago 738 views > 1 year age
—X—_
= Lone
i)
John McCain's Leg bury Red John? Red Triangle and rendezvous | Tengri 237 AReacing from the Book ofQ = Triang'e Cicada 3301 by Qanan Deep Dive | Fofow the
Fake? Qanon Connection wi Negus f Tengrit3? Returns. Returns G666ad731 } The QAnon Bible GefCon ? | Qanon and The... ‘White Rabbit { Cicada 3301 _.
4K scene + 1 year age 1.4K views * T yea? age 1.8K views > * year ago ‘TK views © $ year a30 6.9% cae > 1 year ago t7K wanes t year ago
CaseGaté-¢vi60600d45R- V Boch hentOidéunkiledlO2/16/ka) Raye Poofhageavye DH 2519

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA )
RICHMOND DIVISION |
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL |

11.25.17.Solving.rar

H Defango TV
g| Streamed 1 year ago * 3,880 views
" Long day of puzzling and work Read More @steemit ...

 

Streamed live on Nov 25, 2017
Long day of puzzling and work

Internet URL: https://www.youtube.com/watch?v=jK730CxCGOE&t=4363s

8. Ref: (a) (DEFANGO) promulgates the Black Cube rumor as seen in the video that ps.
appears below. ABOVE gypt

REF: (A). 01.12.22. It’s really crazy to me too .. I was picking up on something .. uh
.. Black Cube. And, like I had gotten some information about . like .. some information
from quote unquote “CIA source” that was talking about how Loomer and — what’s his
name — Goodman were getting paid by some Black Cube, some Black Cube
operative. And then it started clicking in my head.

{emphasis added]

9. It is instructive to note that you specifically featured the Black Cube corporate web-site in
your video production distributed in a widely pervasive manner two (2) days after these Black

Cube rumor remarks were made public by ref: (a) on 11/25/2017 (see below).
CaseCus?-t- 806008: V DochinventDiets Killed. 02/16/60! 1R&ge 1 ofPiaoPagetD#L520

 

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA

RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

BLACX [UBE’

ites
a}

Se ene enn [an

‘ Per rere

 

Deep State Dunces Attack George Webb & CSTT - Bitcoin Challenge Response
15,337 views t& 672 126 SHARE |= SAVE

Deep State Dunces Attack George Webb & CSTT
- Bitcoin Challenge Response

a Jason Goodman

i Streamed 1 year ago » 15,315 views

The dumbest affiliates of the Deep State simply will not give up their
# ludicrous attacks on the truth, while simultaneously offering ...

Streamed live on Nov 27, 2017
The dumbest affiliates of the Deep State simply will not give up their ludicrous attacks on the truth, while
simultaneously offering no evidence to support their claims.

10.

Internet URL: https://www.youtube.com/watch?v=GNxCk6ngFJg

Below is a transcript of your comments as recorded in the above cited video.

GOODMAN. 07:57. They’ll put out a video that where they'll say ‘oh yeah, Jason
Goodman is working for Black Cube. Now I will tell you something. I had no idea what

Black Cube was, before these guys made a video about it.

[emphasis added]
CaseCat-tL 008009068: VDOctnentlissunKiléd 03/15/09! 1RAye DothaoPapeld #2521

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

11. Your CSTT side-kick DEFANGO (ref: (a)) is the sole purveyor of this Black Cube rumor
— NOT the undersigned. This point is amplified in the STEEMIT post created during the time
period in question by ref: (a) (DEFANGO) (see below).

Black CUBE Jason Goodman

c> defango (64)~ in news 2 years ago

Jason Goodman, you want to play old west gunslinger with peoples reputations?
Been building a case on you since you asked me to look you up. , and your
connections to child pedophiles, and Mossad.

CIA SOURCE: Deep Throat confirmed by @frankbacon

Jason Goodman is on the payroll of a man named Arnan Milchan. Arnan has Jason
doing work partly out of blackmail. Jason was at parties with a producer named
Brian Singer and there were underaged boys and girls. Jason was being paid
$2.788 a week and its now up to $3500 a week. Laura Loomer is making $7000 a
week from Milchan. Black Cube feed them info. Jason found out that Milchan is
paying Loomer twice as much as him and thats why they had this fight. Please do
not tell anyone how you got this info. Goodman's job is to deflect attention from
Rahm Emanuel , Chuck Schumer and DWS. Rahm secretly paid Pakistani
prosecutors 3 million in hush money in March 2009 to make a ton of fraud charges
go away. The money came from Israel. The Awan's have been spying for Israel
since 2007-2008 with Schumer as the king pin. Now Milchan works with a guy
named Avi Hersh. I know you and T and others know some of this stuff, but now

wemee Pees mows ble n Get nts Ann A Va TR wn newelin ban norne Fh nsenn AL Mawes Toland

Internet URL: https://steemit.com/news/@defango/black-cube-jason-goodman

9
Case Gabé-dv10060-D1408-VBGchMént Da6urrded10A16/18d Padgée/10 oPagGPagelD#A 2522

12.

13.

 

 

or

10

 

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Your attention is directed to para. 32 of ECF Doc. No. 139 (shown below).

32, Chavez is an associate of Intervenor Applicant and has been paid by Intervenor Applican
and has received direct instructions from Intervenor Applicant. Intervenor Applicant
operates a YouTube channel under the account name “Prepper Kitty Intel PKI”. Many
exhibits in this instant legal matter have referenced this YouTube account. YouTube

username Prepper Kitty Intel has paid Chavez via YouTube Superchat (EXHIBIT 1)

Show below is EXHIBIT I, that is attached to ECF Doc. No. 139.

ase 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 112 of 119 PagelD# 2476

EXHIBIT I

fae Re ye:
famnee wenees
‘Sted Ore oe to eeemervmtata tes ttnery & trnty bone

jetmenns pone

 

 

 

 

 

 

 

 

 

 

ha WEE oo at De ah OD Orn RAD ONOnC WO ORG ba Ae vO DE MMOS
fe te conten LAME DIR ROAR «

 

 

ALDI toad mt BLE PTE ee pet rahe Ch eet ae

a heeete tenentntel
—

 

16
Case GaSe cuO6OPRASE-ViBCoGHENt DaSuRited DVGLEHIOd PAgE/12 oPHYPAagjelDH42523

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

14. | EXHIBIT I (ECF Doe. No. 139) is a screen shot of an apparent DEFANGO TV

YouTube podcast (see above). The “super-chat” portion of the video screen shot appears below.

 

15. According to your pleading, you want this Court to believe that the alleged illustrated
$20.00 “super chat” donation to DEFANGO TV (displayed in the unauthenticated exhibit — see
above), with the text “Check Mate King Two this is White Rook OVER”, provides evidence that
“Chavez is an associate..”[ of undersigned] and “Prepper Kitty Intel has paid Chavez...”.
[$20.00].

16. At the outset, there is no Internet URL Internet address provided in EXHIBIT I, ECF
Doc. No. 139. By NOT providing the correct evidentiary basis for this “exhibit” (which has

been explained to you via letters in this litigation and other litigation) this exhibit is moot.

17. There are other issues associated with your ECF Doc. No. 139, para. 20 (see above).
There are legal insufficiencies associated with your “evidence”, for example: (i) whether or not
the purported evidence you propound rises to the level of sufficiency in the light of the Federal
Rules of Evidence (F.R.E.), and (ii) your use of hearsay and guilt by association in an attempt to
attribute Black Cube rumor comments to the undersigned and NOT to ref: (a) (DEFANGO) (as
broadcast in the video you have described as EXHIBIT I, to ECF Doc. No. 78). This is a
falsehood and an attempt to mislead the Court.

11
Case Sasecl-Hd600MFG-ViidewAent Desumped OF2167iled PagE 12 oPEUPaAgeIDH2524

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

18. In sum, you expect the Court to believe that an alleged public “super-chat” donation of a
$20.00 donation to ref: (a) (DEFANGO) 30-45 days ago is the equivalent of the alleged private
(non-public) $1,500.00 PATREON donation made by “AMABISS” to ref: (a) (DEFANGO)
purportedly made 18 months ago. You have misrepresented these facts to the Court to Y

promote the fallacy that the undersigned is working with members of the DEFANGO conspiracy.

19. Caveat: for your information “Check Mate King Two this is White Rook OVER”
(which appears in the above illustrate “super-chat” text) is a comical reference to the radio call
signs used in the 1960’s World War II drama television series “COMBAT” staring Rick Jason

and Vic Morrow. Below is an example of the television show.

 

COMBAT I s.1 ep.3: "Lost Sheep, Lost
Shepherd" (1862)

Internet URL: https:/Avww.youtube.com/watch?v=r3 5lw9C Wk-g&t=24s

20. Your attention is directed to the following YouTube channel named “MERLIN
DEFANGO”, which is maintained by ref: (a) (see below).

12
Case Sasecl-DO6010MH4E-\Videwhent Des uRted OFZ16Fllod Page 12 oPHYPagehD742525

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

 

Sent oo E ,

Merlin Defango as16

Home Videos = Playfists. «= Community Channels About

eee ae oad

Fa oe ee AL on
ee ais ee

Peed

rs Tay
PES

          

pea

Nove Card Gamo aTeppen - Live

 

ee r
sare ereCirs Ee eee TS see
Late Night with Mertin Dofango- Back to the Fark Knife Abfcoin

 

21. As you are well aware, you placed a telephone call to ref: (a) (DEFANGO) while he was
conducting a livestream YouTube broadcast (similar to your use of livestream technology
during the closure of the Port of Charleston on June 14, 2017). Your conversation you’re your
CSTT side-kick is available within the YouTube video content (see below) posted by ref: (a)
(DEFANGO).

 

Oay 1-ORIVE WAY E VIVA MERLIN Defango 6-26-2019

PONE etn Datange
~ as 992 views
on ae en eo: BED

Streamed live on Jun 26, 2019
VAPORTUBE. WERE ya Been defango????

Internet URL: https://www.youtube.com/watch?v=11dhF6m1-9g&t=7523s

13
- CaseGabé-¢ea6009abR-V Bock entlas inriledlO2/1 Giles! RAGE 1M dPagereyelD#¥ 2526

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

  
   

    
       

  
  

 
 

ayes
TOC ECE SMO Le Te Pessb er
PaO ee a Trade 6
ne a Qe rs
MES S21 C27 5360/4 1/: aa oe Cdn
u, am meas ane a ; etre et Coes oi] 9) fe
ee ee on fh Aa

   
 
 

 

The Joyride Vampire and Late Night with Morin Homeward Bound and Trouble in Viva las Trump Drivetime to Viva fas Trump Drivetime to
PsyOpera Bats - BreakfastClub... Isotopium: Chernoty .. Larplown- Meitin defango 6-30-... vegas - Mertin defango 6-30-20"... vegas - Merlin defango 6-30
$88 views + f week ago 932 views * T week ago $43 views + f week ago 70 views * 1 vreek ago

        

ee aca pre

 

te ae cere

   

New surface goDay 2D RIVE Day1-DRIVEWAVE VIVA  Daywave Florida defango Daywave defango nightwave &doxgate Reloaded- Raven:
WAVE martin defango MERLIN Defango 6-26-2019 533 views * 3 weeks ago Florida meetup the Unirock #BlueAvians 4S
563 views ° 1 week ago 931 views © f week ago 632 views * 3 weeks ago 1.077 views « 4 weeks ago

 

22. Your conversation commences at time-mark 42:35 and is as follows (excerpts):

TRANSCRIPT OF DISCUSSION
REF: (A): Oh, Jason Goodman is calling me. Hello Jason Goodman.
GOODMAN: Manual Chavez, how are you.
REF: (A): I am doing alright, just heading to Arizona right now.
GOODMAN: OH, ok. So I guess you are in a bit of a drive. I don’t know if you had a

chance to see my messages, but one thing I would really like to get — if
your able to send it — is either a screen capture from Patreon of . uh .. the
dash board, or the initial e-mail Patreon that sends you that says

AMABISS has become a Patreon and shows an e-mail of that account.

REF: (A): I can send that over to you no problem, actually. Garble. I actually did
get that e-mail . and .. all .. uh... and I have a couple of messages for how
ever many months she was on my thing and I will send you like a copy of

that it shows the date and what e-mail she was using.

14
* Case Gasé GviG060-D3488-VB6cGnént D46urrded414G18d Pagé/15 oPagPagaDH2527
UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA

GOODMAN:

REF: (A):

RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Something you would write to the Bar Association saying “hey, look, this
judge determined that it is likely that Biss is making these inappropriate
payments. He is not supposed to be paying you, if you’re his client, and
particularly if that payment is coming at a time you are engaged in
activities like making videos about his lawsuit, that spread allegations out
across the Internet, that aren’t true. Things like that. So, that is my
position that he had someone paying you to do that stuff. He’s been
working with Robert David Steele, you were working for Robert
David Steele, at the time, Sweigert [undersigned] was working with
you, Tyroan Simpson was working with you and Sweigert and these

are the elements of conspiracy.

Yeah, I mean you got the conspiracy down pretty well. I mean. I will send
you everything that shows she was on my Patreon and she was paying me
on Patreon, for sure. But, was I working in concert with Dave Acton
{undersigned] and those guys, yeah, f_ck it, why not. I will say
whatever. (Laughter)

{emphasis added]

SUMMARY

23. It appears that you have intentionally conflated the undersigned with ref: (a)

(DEFANGO) in a fraudulent manner to support the Black Cube rumor narrative. Overwhelming

evidence indicates that this rumor is directly and solely traceable to ref: (a) (DEFANGO) and

NOT the undersigned. Nonetheless, you continually ask this Court to believe in this falsified

narrative based on flimsy tainted and unauthenticated evidence, which you present in a glossed

over manner.

15
e

Case Gasecv-Gb6euDMSE-Vibdewrhént DasumAed DA d7ied Pagd/16 oPEyPAagelDH2528

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

24. It appears that you have intentionally conflated the undersigned with ref: (a)
(DEFANGO) in a fraudulent manner to support the Black Cube rumor narrative. Overwhelming
evidence indicates that this rumor is directly and solely traceable to ref: (a) (DEFANGO) and
NOT the undersigned. Nonetheless, you continually ask this Court to believe in this falsified
narrative based on the most flimsy tainted and unauthenticated evidence, which you present in a

glossed over manner to the Court.

25. It appears from the foregoing that your issues should be with your CSTT side-kick ref:
(a) (DEFANGO) and not me. Your continued accusations regarding the undersigned’s

involvement in a conspiracy with DEFANGO (ref: (a)) appear to be fraudulent on their face.

y

I hereby attest that the foregoing is true and accurate under the penalties of perjury on this _—__/

Dear.

D. G. SWEIGERT

7-00 09

day of July, 2019.

 

16
Case Sasecl-Gb6uDMFB-Vbdenhent DasuPRed DF16HIed Pagd/1? oPEUPageIDH2529

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

 

 

 

 

 

RICHMOND DIVISION
ROBERT DAVID STEELE,
Plaintiff, 17-CV-00601-MHL
-against- Weer Fed iN
aN er eet pene a 4
JASON GOODMAN, A
| UL 45 2019 ul
Defendant. ae
cS EET |
CERTIFICATE OF SERVICE

It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

with First Class mail postage affixed and addressed to the following parties:

Clerk of the Court Jason Goodman Susan A. Holmes
US. District Court 252 7th Avenue ( Lutzke )
701 E. Broad St. Suite 6-S 2608 Leisure Drive
Richmond, VA 23219 New York, NY 10001 Apt. B

Ft. Collins, CO 80525

/4

I hereby attest that the foregoing is true and accurate under the penalties of perjury on this__/

VD. Sap

D. GEORGE SWEIGERT, C/O

aE

day of July, 2019.

 

MESA, AZ 85211
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 42 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

EXHIBIT TWO

25
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 43 of 74
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 1 of 11 PagelD# 2535
UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA

RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

D.G. Sweigert, c/o
P.O. Box 152
Mesa, AZ 85211

Spoliation-notice@mailbox.org

July 14, 2019

Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7th Avenue

Suite 6-S

New York, NY 10001

Clerk of the Court, Room 3000
USS. District Court

701 E. Broad St.

Richmond, VA 23219

MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL
District Judge M. Hannah Lauck

SUBJECT: PART TWO: ATTEMPTED FRAUD ON THE COURT BY
DEFENDANT GOODMAN VIA ECF DOC. NO. 139

REF: (a) MANUEL CHAVEZ, III (DOB 03/21/1986), AZ DL DO1566834
Good Morning:
1. This letter addresses the false misrepresentations that you continue to present to this

honorable Court based on insufficient tainted evidence that has been created with the cooperation
of your CrowdSource The Truth (CSTT) side kick, see ref: (a), known as “DEFANGO”.

AON ELEY) Eve ree

ECEIV “il

ne remea nery

JUL |! 7 2019

 

 

COURT
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 2 of 11 PagelD# 2536

Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 44 of 74

2.

25
26
27
28

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Your attention is kindly directed to ECF Doc. No. 139, para. 32, shown below.

indirectly recommended Biss to Nunes or otherwise piuyeu sume tae sie wrestiemoreety won
two parties and / or has influence over Nunes’ suit via interaction with Biss. Intervenor
Applicant has made numerous public calls in now deleted YouTube broadcasts for

DEFENDANT'S AMENDED RESPONSE TO PLAINTIFF'S MOTION FOR RULE II SANCTIONS - 13

 

 

 

Ut
12
13

14

16
17

ase 3:17-cv-00601-MHL Document 139 Filed 07/08/19 Page 14 of 119 PagelD# 2348

 

 

Congress to open an investigation into the incidents at the Port of Charleston on June 14,
2017, despite the FBI’s completion of a full investigation. Intervenor Applicant has also

ciditlales eanalatmad Piauin Nana unll nnw he samehow compelled to act in response to

Your attention is kindly directed to ECF Doc. No. 139, para. 34 & 35, shown below.

err s . - -

34. According to pleadings and public statements by Intervenor Applicant he has interacted
with Susan Lutzke/Holmes privately in revealing the identity of O. Marshall Richards
and other matters.

35, According to statements by Susan Lutzke/Holmes she has interacted with Intervenor
Applicant privately in revealing the identity of O. Marshall Richards and other matters.

(hiups://www.youtube.com/waich?v=WwvRPFhW-HE)

 

2 Cannoal fae Diaintiff ie in a remular neactice af ionoring the law. Iving to courts, clients,

 
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 45 of 74
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 3 of 11 PagelD# 2537

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

4. As you are aware, you distributed in a high pervasive manner, social video content
entitled, “Hudson Exposed — Ray Looker's Firsthand Account of the Sinister Deception of Okey
Marshall,” dated May 31, 2018.

 

Hudson Exposed ~ Ray Looker’s Firsthand Account of the Sinister Deceptian of Okey Marshi

ey Jasan Goadman
Y Subsenbed M1 82K 7,141 views

scorn Grae een Mere 1G 235 Hi 2s

Published on May 31, 2018

About | year ago, George Webb Sweigert introduced me to an individual allegedly named
"Richard Stone". According to the two, Stone was a Vietnam veteran with experience as a
"contractor to U.S. intelligence services". Stone would call George or me daily with
information, insights and updates. George would consistently reiterate that Stone was one of his
best sources of intelligence, and would refer to him in his own YouTube broadcasts as "Deep
Uranium"

In time, I convinced Stone to come on Crowdsource the Truth as I was not comfortable receiving
his information and paraphrasing or sharing it as my own. I prefer to have guests provide their
accounts firsthand and let the Crowdsource community decide for themselves.

To protect his identity, "Stone" became "Rock" and Mr. Hudson was born.

Many viewers enjoyed Mr. Hudson's baritone delivery of conservative political views and his
irreverent comments on the Clintons, Obama and others who would defy the constitution for
their own political gain.

Months ago, inexplicable behavior, coupled with an abrupt departure terminated regular Hudson

Report broadcasts. George's brother Dave "Acton" Sweigert recently (and mysteriously)
revealed Mr. Deep Uranium Hudson to be not Richard Stone, but in fact, Okey Marshall

3
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 46 of 74
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 4 of 11 PagelD# 2538

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v, GOODMAN, 17-CV-00601-MHL

Richards. This lead us to Ray Looker, a Messianic Rabbi and former West Virginia Militia
supporter. According to Looker, Richards worked for the FBI in the 1990's as a provocateur.
Looker says Richards framed him for crimes he did not commit, in part for money and the self
agegrandizing satisfaction of living out fantasies as a "Secret Government Agent” and in part to
help the FBI secure an additional $1,000,000,000 per year in funding to fight radical domestic

terrorism.

Download the searchable court transcript — https://drive.google.com/file/d/! DaMP...

{emphasis added]

Internet URL: https:/Avww.youtube.com/watch?v=j|WceGuBX8nce

5. As you ate well aware, co-defendant Susan Holmes, aka “QUEEN TUT” was featured in
video content distributed by Steve Outtrim (depicted below), entitled, “CryptoBeast #16 - Queen
Tut Spills The Beans”, Nov. 29, 2018.

Ewa IS]

Se Oe DOE ee)

 

SPurcege'o «= FgwLARPers
CryptoBeast #16 - Queen Tut Spills The Beans

SCE Ceypto Beast

4 reel

pve Subscriber ‘
ae ¢ Moo 3,798 views

 
 

af ndeto a Share see tere 1@ 130 Ole:

Published on Nov 29, 2018
Queen Tut was an insider at Crowdsource the Truth. She noveals the tangled wob of paopta connected to a proven FEI informant, manipufating
narratives an YouTubo as a sophisticated tor of psychotogicat operatic:
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 47 of 74
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 5 of 11 PagelD# 2539

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Published on Nov 29, 2018

Queen Tut was an insider at Crowdsource the Truth. She reveals the tangled web of people
connected to a proven FBI informant, manipulating narratives on YouTube as a sophisticated
form of psychological operations.

Internet URL: https:/Ayww.youtube.com/watch?v=NIGOInJUVUM

6. Below is a transcript of the above cited video, which is a conversation between Steve
Outtrim (New Zealand) and co-defendant Susan Holmes, “QUEEN TUT”.

40:11 OUTTRIM: Well, we do know for a fact that this guy was an FBI informant
named in multiple court cases.

40:19 HOLMES. Yes, that is a fact. That is an absolute fact. I found all these articles, I
have all these articles. Where he is named. I saved them.

40:29 OUTTRIM. Well. Then. He is collaborating with George Webb and Jason
Goodman. He is feeding them this information about a dirty bomb that can be
made out of uranium. That turns out to be false.

41:04 HOLMES. Ah, yeah. There .. uh.. ah .. it is fair to assume that the information he
was getting was getting is from “DEEP URANIUM”, FBI informant. Yeah.
Absolutely.

7. As you are well aware, the blog site “Tracking the Leopard Meroz” published an article
about Oakey Marshall Richards, Jr. on May 28, 2018 (see below).
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 48 of 74
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 6 of 11 PagelD# 2540

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA |
RICHMOND DIVISION )
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Jnusual Telephone Cails of

larshall

   
 

*The resurrection of Brickton Missionary Baptist Church began one spring day a few
weeks ago with an unusual telephone call.” (Amy B. McCraw, Times-News
Correspondent, June 6, 2015, “Man’s Dream Becomes Reality”, bluendgenow.com)

So begins this 2015 story out of Fletcher, North Carolina. Reporter Amy McCraw
continues, “Marshall Richards, who came to the area from Ohio, called local resident
Clarence Livingston and told him he wanted to restore the little, white church founded
by Livingston’s father, the late Colon Livingston. Richards said the idea of restoring and
reviving the church came to him in a dream he first had in 1968 when he was a 14-year
old boy living in West Virginia."

“He said he continued to have the
same dream over the years until
he mentioned it while staying with
a friend in Fletcher in February.
The friend recognized the church
Richards described and took him
to Brickton Missionary Baptist
Church. ‘It looked exactly as the
one in the dream,’ Richards said.

owes eo. . « we coe

 

Internet URL: https://trackingmeroz.wordpress.com/tag/fbi-informant-marshall-richards/
8.

Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 49 of 74
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 7 of 11 PagelD# 2541

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA

RICHMOND DIVISION

MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

The “Tracking the Leopard Meroz” blog post included a copy of the newspaper article

entitles “Militia leader: ‘I’ve been had”’, published August 8, 1997, Pittsburg Post-Gazette.

Militia leader: ‘I’ve been had’

Says trusted aide
was FBI informant
who conned him

By David Sharp
Tig Assoc ated Proas
WHEELING, W.Va, — Mountain-
cerita Te A in FBI Look:
er
informant was g con man oho
cuped him inte activities that led to
of canspirney to moke

Looker told jurors that the milla
never intended ge in any
activities and sould never

illegal
have done so if he had not ‘been
shal Ruri enn
shall Richards Jr.

“Tye been had professional
can man who was ing tutored by
ihe PBL” Locker The afar

mant was “one slick dude,” he

udded.
Locker, 36, af Stonewood, is on
trial in US. District Court in Wheel-

ing on charges that he conspired

with an
SEE ee cer of the high
IQ pour Mensa to manufacture
is the first of four triais for
the militia general, He faces other
charges itcluding ding re-
sources for an attack en the FBI
Criminal Justice Information Divi-
sion in Clarksburg.
Looker was the last witness be-
fore the defense rested Its case.

considered it If he fmew it was a
vintation of federal law.

Looker placed the blame on Rich-
ards. his trusted and intelli-
gence cfficer, for to
copies of federal rules and et

tions postolning e alter
Locker was
en from th
Tobsece an

“Had Bt. ta ee

sear a

all applica Pitts
Bua of pokol,

people for $30,000 copies of

attack on the infermant’s character

and motive. Two former wives and

severa) former business partners

teatlfted that Richards was o hault-

ual fiar who could not be
Richards

off his
tative Uie fasion eof leeks he
Spread abaut belt a secret govern.

have diseussed three tar
gets, ine! the FBI's fi int
complex, 82 miles south of

John “Bob” Woolter, owner of

travesty,”
veteran and militia 4
Ray ever had a fault,

Mater and six ethers were ar.
rested Oct 11 after he allegedly sald
Te oT acca! posits ex toon toan
undercover 2
middleman for a terrorist group.

-—— Pittsburgh Post Gazette, August 8, 1997 AP article by David Sharp
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 50 of 74
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 8 of 11 PagelD# 2542
UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA

RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, I7-CV-00601-MHL

9. Your attention is kindly directed to your video productions, entitled “Susan “Queen Tut”
Lutzke/Holmes Reveals David Sweigert — Robert David Steele Lawsuit”, April 30, 2019 (see

below).

Susan “Queen Tut" Lutzke/Holmes Reveals David
. Sweigert — Robert David Steele Lawsuit
Jason Goodman

Streamed 2 months ago + 7,161 views

Susan Luizke aka Susan Holmes aka Queen Tut is a horrible but frequent
a liar. She recently called me, revealing a long suspected ...

cc

Susan "Queen Tut" Lutzke Reveals David
Sweigert — Robert David Steele Lawsuit

Crowdsource the Truth 2

Streamed 2 months ago » 975 views

Susan Lutzke aka Susan Hotmes aka Queen Tut is a horrible but frequent
liar. She recentty cailed me, revealing a long suspected ...

 

Streamed live on Apr 30, 2019

Susan Lutzke aka Susan Holmes aka Queen Tut is a horrible but frequent liar. She recently
called me, revealing a long suspected conspiracy between her, D. George "Acton" Sweigert
and Robert David Steele. While nothing she says can be believed at this point, how else
would David Sweigert know the true identity of Oakey Marshall Richards were this
particular admission not true?

The sinister plans of these malicious social engineers are being revealed before our eyes as the
fraudulent and vexatious lawsuit brought by Steele continues to crumble.

{emphasis added]

Internet URL: https://www.youtube.com/watch?v=WwyRPFhW-HE and

https://www.youtube.com/watch?v=L0nIWKBxQnU
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 51 of 74
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 9 of 11 PagelD# 2543

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

10. In sum, Oakey Marshall Richards, Jr. was a paid F.B.I. informant in criminal cases that
were prosecuted in the State of West Virginia in the 1990s. Ray Looker, who you have
interviewed and (subsequently published the interview) was one of the suspects convicted in the
West Virginia militia prosecutions. You became aware of Oakey Marshal Richards, Jr. when he
provided you and George Webb (Sweigert) “intelligence assessments” on an almost daily basis.
During the period leading up to the Port of Charleston dirty bomb hoax of June 14, 2017, you
knew this person as “Deep Uranium”. Later, in approximately August 2017, you inaugurated a
“Crowdsource the Truth” (CSTT) weekly feature show with “Deep Uranium”, renamed to
“Rock Hudson”. This person then completed about 30 (thirty) shows on the CSTT platform.
According to the testimony of Susan Holmes (“QUEEN TUT”) you were aware of the identity
of Oakey Marshall Richards, Jr. during the period of August 2017 to March 2018 while he was
creating content for your CSTT video podcast shows. Restated: you were aware that the co-host
producing 30 (thirty) CSTT video podcasts was the source of information that led to the closure
of the Port of Charleston.

ll. A rigorous review of social media, news sources and Google searches has revealed no
information related to the purported completion of any F.B.I. investigation concerning George
Webb, Oakey Marshall Richards, Jr. and/or yourself related to the events of June 14, 2017 at the
Port of Charleston. If such sources and cites exist, they should be submitted to the Court in lieu
of accusations against you that you have committed fraud upon this Court by attempting to

persuade the Court that:

Intervenor Applicant has made numerous public calls in now deleted YouTube
broadcasts for Congress to open an investigation into the incidents at the Port of

Charleston on June 14, 2017, despite the FBI’s completion of a full investigation.
{emphasis added] (ECF Doc. No. 139, pages 13-14).
weve

Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 52 of 74
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 10 of 11 PagelD# 2544

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v, GOODMAN, 17-CV-00601-MHL

12. There exists no tangible evidence to indicate that the F.B.I. has completed any type of

investigation. Nothing exists on the Internet to support this conclusion. This statement (see

above) is baseless, meritless, unfounded and vexatious. You have attempted to commit fraud

upon this Court.

/;

I hereby attest that the foregoing is true and accurate under the penalties of perjury on this //

>

D. G. SWEIGERT

7 7 19

day of July, 2019.

 

10
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 53 of 74
Case 3:17-cv-00601-MHL Document 147 Filed 07/18/19 Page 11 of 11 PagelD# 2545

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

 

 

 

RICHMOND DIVISION
ROBERT DAVID STEELE,
Plaintiff, 17-CV-00601-MHL
~against-
JASON GOODMAN,
Defendant.
CERTIFICATE OF SERVICE

It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

with First Class mail postage affixed and addressed to the following parties:

Clerk of the Court Jason Goodman Susan A. Holmes
USS. District Court 252 7th Avenue ( Lutzke )

701 E. Broad St. Suite 6-S 2608 Leisure Drive
Richmond, VA 23219 New York, NY 10001 Apt. B

Ft. Collins, CO 80525

W

I hereby attest that the foregoing is true and accurate under the penalties of perjury on this

D Susp

D. GEORGE SWEIGERT, C/O
P.O. BOX 152
MESA, AZ 85211

day of July, 2019.

 

De Tee 7-24-17

“DISTRICT COURT
CLERK, US. DSND, VA

       

   
 

  
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 54 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

EXHIBIT THREE

26
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 55 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 1 of 18 PagelD# 2558

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
‘ RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

«“

D.G. Sweigert, c/o

P.O. Box 152

Mesa, AZ 85211
Spoliation-notic ailbox.or.

July 19, 2019
Jason Goodman, CEO
Multimedia Systems Design, Inc.
252 7th Avenue
Suite 6-S
New York, NY 10001
Clerk of the Court, Room 3000
U.S. District Court
701 E. Broad St.
Richmond, VA 23219
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL
District Judge M. Hannah Lauck
SUBJECT: PART FOUR: ATTEMPTED FRAUD ON THE COURT BY
DEFENDANT GOODMAN VIA ECF DOC. NO. 139
REF: (a) MANUEL CHAVEZ, III (DOB 03/21/1986), AZ DL DO1566834
Good Morning:
1. This letter addresses the false misrepresentations that you continue to present to this

honorable Court based on insufficient tainted evidence that has been created with the cooperation
of your CrowdSource The Truth (CSTT) side kick, see ref: (a), known as “DEFANGO”.

i I} : or ermenmny

|, JUL 2 2 2019

 

COURT

 
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 56 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 2 of 18 PagelD# 2559

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

2. Your attention is kindly directed to ECF Doc. No. 139, para. 22, shown below.

2 22. Additionally, Chavez provided communications between Plaintiff, Chavez, Thomas
3 Shoenberger and Tanya Cornwell the wife of counsel for Plaintiff, Steven Biss.
(EXHIBIT E) This email provides evidence that counsel for Plaintiff Biss is using his
wife as a “cutout” or conduit through which he can indirectly communicate with the co-

conspirators and still provide the plausible claim that “I haven't spoken with (fill in the

18 name)”. This email provides substantial evidence of the conspiracy alleged by
19 Defendant. A transcript of a publicly broadcast multiparty phone conversation between
20

Simpsons, Chavez, Intervenor Applicant and others has been submitted as evidence

 

 

previously in this matter (ECF No. 78 EXHIBIT A).

 

3. It is instructive to note that in ECF Doc. No. 78, a transcript of the above cited video is
provided as EXHIBIT A (listed as “1” in ECF). The video content transcribed into EXHIBIT A

(ECF Doc. no. 78) is taken from the following BITCHUTE.COM Internet web platform (see
below).
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 57 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 3 of 18 PagelD# 2560

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

Mar 24, 2019

Has David Genege Sweigert "Gone Postal"?

Originally tited “LARP HQ Folow the women Gearge Webb and Jasan
CrowdScurce” why did David George delete this video only
aster uploading a? Did he realins held reve too much? Is he trying to
figure aut Jason Goodman of Crovedsaurce the Truth really has engaged
the US. Pocul inopoator in the aleged case of msi fraind?

Mar 06, 2019

The amazing magical Post Office

David Sweigert at the Mesa AZ post office on December 1, 2103 where he
was adzted to PO Box 152 officially wih the assistance and full knowtedge of
the PO Box owner, This was done to cover up his false statements in coust
documents related to federal civi action he has brought against Jason
Goodman. These false sisternents were submited to USDC SONY dalning
PO Bax 152 Meza AZ was his tne and accurate feqal maiing address During

Oct 09, 2018
FUSION CENTER ALERT GEORGE WEBB TERROR CELL otal NIPP

Orie 7, 2017 Pa netvore of sores into vide this

1 17 toa in

directs these cperatives to domaine eta
Crowalsource the Truth as part of a distributed targeting and harassment
campaign

 

Oct 09, 2018
Frank Bacon Offers to Get Dave “Acton” Sweigest Paid By Steemit.com
to Harass Jason Goodman By ADULT CONTENT NSFW Jason
Goodman calla Webb crazy —
Nathan Stalpman (aka LTV), Manuel Chaver ll (aka pefango), Wore intel Vator advieed
Simpson (aka Frank Bacon), David Ceaige Sweet (nite TO monty, 2 rreaks 290

 

enforcement processes in combination with the steemit.com blockchain socia?
media network in an arganized, monetized attack on Jason Gaodman.

 

 

4, The BITCHUTE.COM web-site address provided by you points to the video depicted
below:
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 58 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 4 of 18 PagelD# 2561

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

FRANK BACON OFFERS TO GET DAVE “ACTON" SWEIGERT PAID BY STEEMIT.COM TO HARASS
JASON GOODMAN

WATCH

      

oo
Fevt pabichod st 0857 UTC an Ocuies ch, 2018.

 

Nathan Stotpman (ska LTV), Manuel Chavez (it (2ka Defango), Tyrone Simpson (aka Frank Bacon), David George Sutigert (aka Davo
Acton) iscuss using goverment processes, milary processes and key enforcement processes in combination with the seen.

5. The video described in EXHIBIT A (ECF Doc. No. 78) is posted to a web-site channel
known as “CRAZY DAVE”. You have acknowledged on many occasions, in other litigation,
that you operate, maintain, process and store information on the BITCHUTE.COM

“CRAZY DAVE” channel.

6. As you have admitted in other litigation, you have no permission to use the video content
of the undersigned, nor his likeness, portrait, photograph, etc. The video content posted to the
BITCHUTE.COM “CRAZY DAVE” smear channel has been used without any permission of
the video creator. The likeness, photograph and/or portrait of the undersigned is also used
without permission. This “CRAZY _DAVE” is operated by you for your purposes and includes

the use of unauthorized copyrighted materials.
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 59 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 5 of 18 PagelD# 2562

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

 

7. The video description (presumably written by you) states:
CRAZY DAVE
7 Subscribers | Subscribe

Nathan Stolpman (aka LTV), Manuel Chavez III (aka Defango), Tyrone
Simpson (aka Frank Bacon), David George Sweigert (aka Dave Acton) discuss
using government processes, military processes and law enforcement processes
in combination with the steemit.com blockchain social media network in an

organized, monetized attack on Jason Goodman.

 

 

 

Internet URL: https://www.bitchute.com/video/EzSxgxUk8daU/

8. The video caption cited above seems to encapsulate the allegations you have provided on
page 3 of 17, ECF Doc. No. 78 and in para. 22 of ECF Doc. No. 139. However, as you have
stated, you have no date for when this recording was posted, distributed, or made public, “[oJn or
around December 2017, in a multiparty video chat (EXHIBIT A)...”. You may be interested in

some of the transcribed audio (see below).

VOICE: 01:30 Let’s talk about how to take the audience up to the next level. And
the next thing and all this. Help as many people as I can for the Christmas time for the
show. I would be willing to buy anyone an account on Steemit so they can direct

message me on the Hoax Wars channel, that includes you Dave.
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 60 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 6 of 18 PagelD# 2563

9.

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

I wish to confirm with you, that you believe this language from “VOICE” is NOT about

paying for Steemit accounts to be provided as presents during the Christmas season; but,

represents an inducement to join “the organization of the monetized conspiracy”. You wrote the

headline to the video content, which states:

10,

11.

 

FRANK BACON OFFERS TO GET DAVE "ACTON" SWEIGERT PAID BY
STEEMIT.COM TO HARASS JASON GOODMAN

 

 

The transcribed audio of the undersigned indicates as follows:

VOICE: 01:53. If you look at a unified effort, I got a lot of training from the
government, and all the rest of this stuff because I was in the military at a young age. It
is a unified effort and ever one has lanes. What’s happening is people are getting into
each other’s lanes. And I told everybody on DEFANGO’s show, like two weeks ago, I
am the government liaison. I don’t want to do anything else. If .. and LTV will tell you,

if you need a nasty letter written, Dave’s your guy. “

VOICE: 02:20. What do layers do? What do lawyers do, what do Congressmen
do? Garble. Garble. I volunteer to be the liaison to f_ck with these guys, Government
processes, military processes, law enforcement processes .. that’s how I am f_cking ..

garble .. with George.

VOICE: 02:37. As acontribution ... garble .. garble .. You can write that into a

blockchain and you, you would have an amazing platform, my friend.

To be honest, this area of the video that you consistently rely on as proof of the

“monetized harassment campaign” is very garbles and almost unintelligible. Further, as you can

plainly hear, the focus of the remarks was directed at George Webb (Sweigert) and not you.

 
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 61 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 7 of 18 PagelD# 2564

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

12. Below is presented the same section of transcribed dialogue provided by your “speech

processor” in EXHIBIT A of ECF Doc. No. 78. Please note the errors (see red arrows).

00:02:60,149 --> 00:02:03,329
lanes and what's happening is people are

55

00:02:01,799 -<> 00:02:05,159

{9 |i getting in cach other’s lanes and J told
6

5
20 1160:02:03,329 > 00:02:07,409
2 i told everybody on the fan go shaw like
22 |(00:02:05,159 --> 00:02:09,119
two weeks ago I'm the government Haison
58

24 ||00:02:07,409 --> 00:02:11,670
TU don't want to do anything else if you

25

ag || 00:02:09,119 > 00:02:13,140 Gann
need a stand and LTV will tell you if
60

00:02:11,670 --> 00:02:14,940
28 |lyou need a nasty letter
él

DEFENDANT'S OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A - +

13. The undersigned wishes to confirm with you, that you believe the above cited

commentary represents involvement with “the organization of the monetized conspiracy.” Based
on the description you wrote for the video, you believe that this language (cited above)
represents a discussion about “using government processes, military processes and law

enforcement processes...” to somehow attack you — and not George Webb (Sweigert).

14. | The undersigned kindly requests that you demonstrate how you procured the electronic
stored information (ESI) in the form of the BITCHUTE.COM video content. Please describe
each stage of the process you have relied upon to capture, store and protect such video content.
Please also guarantee the authenticity of the ESI based upon the description of the steps used to
capture, store, re-post and upload said video content. Your attention is directed to Rules 104
and 901 of the Federal Rules of Evidence (F.R.E.). To help you understand the role of F.R.E.
Rule 901 please note: “The burden to authenticate under Rule 901 is not high-only a prima facie
showing is required. See United States v. Caldwell, 776 F.2d 989, 1002 (11th Cir.1985) (“Once
that prima facie showing has been made, the evidence should be admitted, although it remains
for the trier of fact to appraise whether the proffered evidence is in fact what it purports to be.”);

United States v. Goichman, 547 F.2d 778, 784 (3d Cir.1976)” [U.S. v. Williams, 946 F.2d 888
(4th Cir, 1991)]. You have not met this burden.

7
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 62 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 8 of 18 PagelD# 2565

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA

é

RICHMOND DIVISION

MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

15. Other offensive and slanderous video content that you have created on BitChute.Com

featuring the undersigned includes the following:

 

Posted Oct. 9, 2018

FUSION CENTER ALERT GEORGE WEBB TERROR CELL
PPD-8 NIPP

This is a message that David Sweigert aka Dave Acton posted
approximately October 17, 2017 to a network of cyber operatives. In
this video, Sweigert directs these operatives to monitor all activity of
journalist Jason Goodman of Crowdsource the Truth as part of a
distributed targeting and harassment campaign

 

Posted March 24, 2019

 

 

Has David George Sweigert Gone Postal"?

David Sweigert at the Mesa AZ post office on December 1, 2108
where he was added to PO Box 152 officially with the assistance
and full knowledge of the PO Box owner. This was done to cover up
his false statements in court documents related to federal civil action
he has brought against Jason Goodman. These false statements were
submitted to USDC SDNY claiming PO Box 152 Mesa AZ was his
true and accurate legal mailing address During October and
November of 2018. This video and his mailing of a US Postal
money order in the amount of $1 is an attempt to cover up his
violation of 18 U.S. Code § 1001, a statue General Michael Flynn
currently faces potential jail time for allegedly violating. Violation
of this statue is a felony and carries a maximum penalty of 5 years in
prison. Sweigert has removed this video recording from his
YouTube channel in an ongoing effort to spoliate evidence of
crimes he has committed in an attempt to further false claims
and defamatory accusations against Jason Goodman and
Crowdsource the Truth.

[emphasis added]

 

 
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 63 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 9 of 18 PagelD# 2566

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA

RICHMOND DIVISION

MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

16. There are well over fifty (50) other titles posted by you concerning the undersigned. Of
particular interest is your explanation of the infamous Black Cube rumor, which has been
addressed in PART ONE, letter dated July 11, 2019, which is ECF Doc. No. 145. That letter is
hereby incorporated as if fully re-stated herein.

17. AsECF Doc. No. 145 clearly explains, the undersigned has NOTHING to do with the

promulgation of the Black Cube rumor. Below is your posting on BitChute of video content

which is the property of the undersigned, which you have posted in an unauthorized manner (see

 

below).
Posted August 28", SET THE RECORD STRAIGHT WITH JASON GOODMAN
2018 AND GEORGE WEBB

 

 

Dave continues to lay out aspects of his plan yet to come including
threats of future litigation. He does all this while re-refernecing a
video in which his brother George Webb Sweigert directs people to
watch a video in which Dave accuses Jason Goodman of working
for Mossad off shoot Black Cube. Despite his self proclaimed
contract work for DHS and other agencies, Dave denies affiliation
with the so called "deep state" while feigning ignorance of Manuel
Chavez, the very person Dave speaks with in the video referenced

by George.

[emphasis added]

 

 
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 64 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 10 of 18 PagelD# 2567

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

18. Further, your allegations that individuals have alleged that you are an operative of “Black
Cube”, “Israeli intelligence” or the “Mossad” should be viewed in the shadow of your very
public close association with individuals that proclaim connections with top Israeli government
officials; to include Jerome Corsi and Larry Klayman, esq. To refresh your memory both of

these men appear on the Southern Poverty Law Center “Watch List” for hate speech.

19. In the case of Mr. Klayman, he has provided evidence and testimony to a federal court
that he is in active contact with government officials of Israel. See Montgomery v. Comey,
U.S.D.C. for the D.D.C., Civil Action No. 17-1074 (RJL), (D.D.C. Mar. 1, 2018). See excerpt of
ORDER from the Hon. Richard J. Leon (see below).

Preliminary Injunction, or their supporting affidavits—that they communicate with
_any persons abroad, Iet alone that they have reason to believe that their foreign
contacts have been targeted under the PRISM program. Plaintiffs’ allegations here
are therefore even less colorable than those I dismissed for lack of standing under
Clapper in Klayman I and Klayman II. See Klayman, 2017 WL 563668, at *13 (holding
that Klayman failed to establish standing to challenge the PRISM program, even
where he alleged that he “frequents and routinely telephones and e-mails
c> individuals and high-ranking government officials in Israel” and communicates with

persons in several other nations). Plaintiffs accordingly lack standing to challenge
defendants’ alleged surveillance under the PRISM program.

Second, plaintiffs claim that they, and millions of other Americans, have been
targeted for surveillance by the bulk telephony metadata collection program
formerly conducted by the NSA pursuant to Section 215 of the USA PATRIOT Act.

- wot weue oe fan oa ote 4 ae, yt

20. As you are well aware, Jerome Corsi appeared on the Alex Jones INFOWARS social
media podcast and advised the host that he was receiving communications “higher than Mossad”.
See the video entitled, “Alex Jones Deemed Kosher by "Top Israeli Intelligence"”, Aug. 27,
2017 (see below).

10
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 65 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 11 of 18 PagelD# 2568

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

4 mL om) O41

 

Alex Jones Deemed Kosher by “Top Israeli Intelligence”
Know More Nows

KMK
can) v Subsenbed Q@ 104K 4,052 views

DS 1G 99 Bl

Published on Aug 12, 2017

Internet URL: https:/Awww.youtube.com/watch?v=jORe0zfEOX0

00:21 CORSI. Well Alex its great, actually today I am in Nashville, Tennessee
working with a really important cyber security company. And I just got a

text from top intelligence in Israel.

21. As you are aware, you produced a two-part video series to “indict” Robert Mueller

9S,
gtglt

’
(former special counsel) with a “Citizens Grand Jury with Larry Klayman acting as “special
prosecutor”. See video entitled, “Freedom Watch Citizens Grand Jury — Mueller Indictment

Part | Introduction & Jury Instructions’, dated June 27, 2019.

11
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 66 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 12 of 18 PagelD# 2569
UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA

RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

 

Freedom Watch Citizens Grand Jury - Mueller Indictment Part 1
Introduction & Jury Instructions

Jason Goodman
jv Stoucrmee A ox 4,969 views
fe cette pp Shae ove Move 1h 3904 Ht 22

Steamed bre on Jun 27, 2019

Lamy Klayman and his dedicated toam at Froedam Watch put together this historic Calzena Grand fury, Vith this, the poopte of the United
Statos Lake back the powece bostowed upon us by tho founding fathers of this nation, If tho Justice Department wif nat, citizens must hold
Robert Muotor acocuntablo for his gross consitutional violations

L to R: Larry Klayman and Jason Goodman
Streamed live on Jun 27, 2019
Larry Klayman and his dedicated team at Freedom Watch put together this historic Citizens
Grand Jury. With this, the people of the United States take back the power bestowed upon us by

the founding fathers of this nation. If the Justice Department will not, citizens must hold Robert
Mueller accountable for his gross constitutional violations.

Internet URL: https://Avww.youtube.com/watch?v=Mce9QhKNj_ M&t=12s

22. As you are well aware, the second part of this widely distributed video content is entitled,
“Freedom Watch Citizens Grand Jury ~ Mueller Indictment Part 2 Dr. Jerome Corsi's Witness

Testimony”, dated June 27, 2019.

12
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 67 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 13 of 18 PagelD# 2570
UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA

RICHMOND DIVISION
MATTER: STEELE v, GOODMAN, 17-CV-00601-MHL

 

Freedarm Watch Citizens Grand Jury - Mueller Indictment Part 2 Dr.
Jerome Corsi's Witness Testimony

he Jason Goodman

J

~ Subsended A 52K 11,280 views
fp sctto gd Shae oe Note 1 6 x 36

Lto R: Larry Klayman, Jerome Corsi [on monitor], Jason Goodman

Streamed live on Jun 27, 2019

Part 2 of Freedom Watch's historic Citizens Grand Jury proceedings includes testimony from Dr.
Jerome Corsi. Dr. Corsi was targeted by Mueiier's investigation and subjected to rigorous
interrogation as well as subsequent reputation and financial destruction.

Internet URL: https://www.youtube.com/watch?v=9yWce9x TOCU&t=4147s

13
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 68 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 14 of 18 PagelD# 2571

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

23. Your attention is kindly directed to ECF Doc. No. 139, para 39, show below:

39, On July 7, 2017 Plaintiff sent an email communication to George Webb Sweigert, brothel
of Intervenor Applicant, stating “A massive law suit is about to be filed against Jason
Goodman by a lawyer who specializes in defamation cases. Manny is the one who will
be in front” (EXHIBIT J) Manny is Manuel Chavez III, one of the individuals who was
on the multiparty video chat in which Sweigert agreed to a monetized harassment effort
targeting Defendant as presented here in previous pleadings. This email was sent just
three weeks after Tanya Cornwell sent the above referenced email to Manuel Chavez Il]
encouraging him to sue Defendant Goodman. It is conceivable that Plaintiff intended to
use Chavez as a “cut out” to bring the same type of legal action against Defendant
Goodman, subjecting Goodman the the same legal jeapordy and assumed need to hire
cousel and subsequent financial ruin, without subjecting himself to the risk of fines for
legal fees or other sanctions. It now seems Chavez’ sense of self-preservation prevented
him from complying with this plan and may have led to the break in the relationship, and

dissention in the ranks of the conspirators.

 

 

 

24. You have not provided enough evidence to support your allegations about a “monetized
harassment effort”. For your information, the undersigned has NEVER received any money or
compensation from “STEEMIT” or related blockchain technologies. The undersigned has NOT

participated in a monetized blockchain organization to slander you. Such an allegation is
STRONGLY DENIED.

14
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 69 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 15 of 18 PagelD# 2572

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

25. Please note from the below screen-shot, that the “Dave Acton” STEEMIT account has
been inactive for almost two years. The account showed little activity immediately after it was
commissioned around Christmas, 2017. This account bwas more or less a test prototype account
that received a few days of access from the undersigned. The STEEMIT account was abandoned

by the undersigned shortly after initiation (approximately January 2018).

 

Dave Acton

daveacton (34)~ in police * 2 years ago

Fed up with the fake hoax, scam, psyops of YouTube. [£¥ 20161202_122755ina

police

© 2 years ago by daveacton (34) ~ A $1.62 16 votes * &6 vy OBe

Authors get paid when people like you upvote their post.
tf you enjoyed what you read here, create your account today and start earning FREE STEEM!

Sign up. Get STEEM!

 

 

 

Internet URL: https://steemit.com/police/@daveacton/dave-acton

26. Apparently, there is $3.39 monetary amount in a STEEMIT account linked to me. The
undersigned has never taken, or received, any of these monies from the STEEMIT platform.
Your assertions about the undersigned participating in a monetized defamation organization are
meritless, unfounded, frivolous and submitted to this Court for the purpose of committing a fraud
upon the Court.

15
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 70 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 16 of 18 PagelD# 2573

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

27. Your attention is directed at the below cite from U.S. v. Larry Recio , 17-4005, U.S.
Court of Appeals, Fourth Circuit.

A proponent of evidence must “produce evidence sufficient to support a finding
that the item is what the proponent claims it is.” Fed. R. Evid. 901(a). However, “the
burden to authenticate under Rule 901 is not high.” United States v. Hassan, 742 F.3d
104, 133 (4th Cir. 2014) (internal quotation marks and citation omitted). The district
court must merely conclude that “the jury cozld reasonably find that the evidence is
authentic,” not that the jury necessarily world so find. See id. (intemal quotation marks

and citation omitted) (emphasis added).

Internet URL: http://www.ca4.uscourts.gov/opinions/174005.P.pdf

28. | You have not met the burden for the presentation of this so-called evidence to the Court

for its consideration.

29. Your allegations that somehow the undersigned worked with, worked for, conspired with
or had conspiratorial planning with ref: (a), the Plaintiff, or the co-defendant or any of their
associates is false, devoid of truth, unfounded, meritless and unsupported by any of your tainted

and unauthenticated evidence.

30. It appears you have attempted to commit a fraud upon the Court by pushing fraudulent

narratives with non-admissible “evidence”.

16
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 71 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 17 of 18 PagelD# 2574

UNITED STATES DISTRICT COURT, FOR THE EASTERN DISTRICT OF VIRGINIA
RICHMOND DIVISION
MATTER: STEELE v. GOODMAN, 17-CV-00601-MHL

[ hereby attest that the foregoing is true and accurate under the penalties of perjury on this \?

 

day of July 2019.
L ‘ Saf /
D. G. SWEIGERT, C/O
P.O. BOX 152
MESA, AZ 85211
Copy provided:
Susan A. Holmes / 9 : /
( Lutzke ) 7 ‘
2608 Leisure Drive
Apt. B

Ft. Collins, CO 80525

17
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 72 of 74
Case 3:17-cv-00601-MHL Document 150 Filed 07/23/19 Page 18 of 18 PagelD# 2575

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA

 

 

 

 

RICHMOND DIVISION
ROBERT DAVID STEELE,
Plaintiff, 17-CV-00601-MHL
-against-
JASON GOODMAN,
Defendant.
CERTIFICATE OF SERVICE

It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

with First Class mail postage affixed and addressed to the following parties:

Clerk of the Court Jason Goodman Susan A. Holmes
US. District Court 252 7th Avenue ( Lutzke )

701 E. Broad St. Suite 6-S 2608 Leisure Drive
Richmond, VA 23219 New York, NY 10001 Apt. B

I hereby attest that the foregoing is true and accurate under the penalties of perjury on this

day of July, 2019.

Ft. Collins, CO 80525

y

V.safl |

D. GEORGE SWEIGERT, C/O
P.O. BOX 152
MESA, AZ 85211

7 ITY
Case 1:18-cv-08653-VEC-SDA Document 113 Filed 11/27/19 Page 73 of 74

UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
SWEIGERT V. GOODMAN, CIVIL CASE #: 1:18-CV-08653-VEC - JUDGE VALERIE E. CAPRONI

D. G. SWEIGERT, C/O
GENERAL DELIVERY

ROUGH AND READY, CA 95975
Spoliation-notice@muailbox.org

U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
(FOLEY SQUARE)

D George Sweigert

CIVIL CASE #: 1:18-CV-08653-VEC
Plaintiff

JUDGE VALERIE E. CAPRONI
Vv.

MAGISTRATE STEWART D. AARON
Jason Goodman

Defendant

CERTIFICATE OF SERVICE

I HEREBY ATTEST that a true copy of the attached pleading has been sent to the

following addressees on the 22nd day of November 2019.

Jason Goodman, CEO
Multi-media Design Systems, Inc.
252 7 Avenue, Apart. #6S

New York, NY 10001

Clerk of the Court, Room 200
USS. District Court

500 Pearl Street

New York, New York 10007-1312

Val

D. GEORGE SWEIGERT

[A °221AS
 

 
 

            

 

 

2

De

 

 

Seon
SEER

8]
16.
”
—

 

SDA Documest
=
iu

o <
a

Cc

 

1B@O3L035gx3

65SVE

®

          

 

B10 XOq/ MUD) asjOUu-nOHDIOds

| $L686 VO ‘XQVAN CNY HONON
AYFAITAC TRYANAD

O/D ‘LAADIMS “9G
